EXHIBIT 10.1
STOCK PURCHASE AGREEMENT
by and among
BALLARD TECHNOLOGY, INC. AND ITS SHAREHOLDERS
THE SELLERS
and
ASTRONICS CORPORATION
PURCHASER
Dated as of November 30, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. PURCHASE AND SALE OF SHARES
    1  
1.1. Purchase and Sale of Shares
    1  
1.2. Calculation of Closing and Final Consideration
    2  
1.3. Additional Consideration
    4  
1.4. The Closing
    5  
1.5. Escrow Deposit
    5  
1.6. Treatment of Company Options
    5  
2. CONDITIONS TO CLOSING
    5  
2.1. Conditions to Purchaser’s Obligations
    5  
2.2. Conditions to the Sellers’ and the Company’s Obligations
    7  
3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    8  
3.1. Authority
    8  
3.2. Execution and Delivery; Valid and Binding Agreement
    8  
3.3. No Breach
    8  
3.4. Ownership
    8  
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    8  
4.1. Organization and Corporate Power
    8  
4.2. Subsidiaries and Investments
    9  
4.3. Authorization; Valid and Binding Agreement; No Breach
    9  
4.4. Capital Stock
    9  
4.5. Financial Statements
    10  
4.6. Absence of Certain Developments
    10  
4.7. Title to Properties
    12  
4.8. Tax Matters
    12  
4.9. Contracts and Commitments
    13  
4.10. Intellectual Property
    16  
4.11. Litigation
    16  
4.12. Employee Benefit Plans
    16  
4.13. Insurance
    17  
4.14. Compliance with Laws
    18  
4.15. Environmental Compliance and Conditions
    18  
4.16. Affiliated Transactions
    18  
4.17. Customers and Suppliers
    19  
4.18. Employment and Labor Matters
    19  
4.19. Brokerage and Expenses
    20  
4.20. Tangible Personal Property
    20  
4.21. Books and Records
    20  
4.22. Accounts Receivable; Accounts Payable; Accrued Liabilities
    21  
4.23. Inventory
    21  
4.24. Bank Account; Powers of Attorney
    21  
4.25. Permits
    21  
4.26. Product Warranties
    21  
4.27. Absence of Improper Payments
    22  

 

- i -



--------------------------------------------------------------------------------



 



         
4.28. Export Control Regulations
    22  
4.29. Full Disclosure
    23  
5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    23  
5.1. Organization and Power
    23  
5.2. Authorization; Valid and Binding Agreement
    23  
5.3. No Breach
    23  
5.4. Consents, etc
    23  
5.5. Litigation
    24  
5.6. Brokerage
    24  
5.7. Investment Representation
    24  
5.8. Financing
    24  
5.9. Full Disclosure
    24  
6. COVENANTS
    24  
6.1. Conduct of the Business
    24  
6.2. Access to Books and Records
    25  
6.3. Conditions
    25  
6.4. Exclusive Dealing
    25  
6.5. Notification
    25  
6.6. Public Announcements
    26  
6.7. Further Assurances
    26  
6.8. Confidentiality
    26  
7. COVENANTS OF PURCHASER
    27  
7.1. Access to Books and Records
    27  
7.2. Notification
    27  
7.3. Employment and Benefit Arrangements
    27  
7.4. Conditions
    27  
7.5. Contact with Customers and Suppliers
    28  
8. TERMINATION
    28  
8.1. Termination
    28  
8.2. Effect of Termination
    28  
9. SELLER REPRESENTATIVE
    28  
9.1. Designation
    28  
9.2. Authority
    29  
9.3. Exculpation
    29  
10. ADDITIONAL COVENANTS AND AGREEMENTS
    30  
10.1. Survival
    30  
10.2. Indemnification by Sellers
    30  
10.3. Indemnification by Purchaser
    31  
10.4. Expiration of Claims
    32  
10.5. Procedures Relating to Indemnification
    32  
10.6. Mitigation
    33  
10.7. Determination of Loss Amount
    33  
10.8. Acknowledgment by Purchaser; Exclusive Remedy
    34  
10.9. Tax Matters
    34  
11. DEFINITIONS
    37  
11.1. Definitions
    37  

 

- ii -



--------------------------------------------------------------------------------



 



         
11.2. Other Definitional Provisions
    44  
12. MISCELLANEOUS
    45  
12.1. Press Releases and Communications
    45  
12.2. Expenses
    45  
12.3. Notices
    45  
12.4. Assignment
    46  
12.5. Severability
    47  
12.6. No Strict Construction
    47  
12.7. Amendment and Waiver
    47  
12.8. Complete Agreement
    47  
12.9. Counterparts
    47  
12.10. Governing Law
    48  
12.11. No Third Party Beneficiaries
    48  
12.12. Representation of the Seller and its Affiliates
    48  
12.13. Independence of Covenants and Representations and Warranties
    48  

 
Exhibits and Disclosure Schedules

Exhibit A — Escrow Agreement
Exhibit B — Non-Competition Agreement
Accounting Principles Schedule
Accounts Payable Schedule
Accounts Receivable Schedule
Accrued Expenses Schedule
Affiliated Transactions Schedule
Authorization Schedule
Bank Account Schedule
Brokerage Schedule
Capitalization Schedule
Conduct of Business Schedule
Consents Schedule
Consideration Allocation and Mechanics Schedule
Contracts Schedule
Customers and Suppliers Schedule
Developments Schedule
Employee Benefits Schedule
Employment and Labor Matters Schedule
Environmental Compliance Schedule
Export Control Compliance Schedule
Financial Statements Schedule
Indebtedness Pay-Off Schedule
Insurance Schedule
Intellectual Property Schedule
Inventory Schedule
Key Employees Schedule
Leased Real Property Schedule
Liens Schedule
Litigation Schedule
Option Holder Schedule
Permit Schedule
Permitted Liens Schedule
Prepaid Expenses Schedule
Product Warranty Schedule
Tangible Personal Property Schedule
Tax Matters Schedule
Undisclosed Liabilities Schedule

 

- iii -



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and among ASTRONICS
CORPORATION, a New York corporation, (“Purchaser”), BALLARD TECHNOLOGY, INC., a
Washington corporation, (the “Company”), the Sellers listed on the signature
page hereto (such Sellers are each a “Seller”, and collectively, the “Sellers”,
and the Purchaser, the Company, the Sellers are each a “Party”, and
collectively, the “Parties”). The definitions of other terms in this Agreement
are set forth in Section 11.1 below.
RECITALS
1 Subject to the terms and conditions of this Agreement, Purchaser desires to
purchase from the Sellers, and the Sellers desire to sell to Purchaser, all of
the issued and outstanding shares of Capital Stock of the Company (the “Shares”)
for the consideration described in this Agreement.
2 The respective boards of directors of Purchaser and the Company have approved
this Agreement and the related transactions contemplated by this Agreement, upon
the terms and subject to the conditions set forth in this Agreement.
THEREFORE, the Parties agree as follows:
.1 PURCHASE AND SALE OF SHARES.
.1 Purchase and Sale of Shares. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, each Seller shall sell, assign,
transfer and convey to Purchaser free and clear of all Liens, and Purchaser
shall purchase and acquire from such Seller, all of the Shares owned by such
Seller in exchange for the payment in cash to such Seller its portion of the
Estimated Aggregate Closing Consideration. The certificates or other
documentation representing the Shares held by each Seller shall be delivered to
the Purchaser at the Closing, duly endorsed in blank, or accompanied by such
other instruments of transfer as are reasonably acceptable to the Purchaser, in
each case, with all necessary transfer tax and other revenue stamps, acquired at
such Seller’s expense, affixed and canceled. Payment for such Shares shall be
made by wire transfer on the Closing Date of immediately available funds to
accounts specified by the Seller Representative (on behalf of such Seller) to
Purchaser at least two business days prior to the Closing. The allocation of the
Estimated Aggregate Closing Consideration among the Sellers, and the manner in
which the Estimated Aggregate Closing Consideration shall be paid to or at the
direction of the Seller Representative at the Closing for distribution to the
Sellers through an independent paying agent (the “Paying Agent”) engaged by the
Seller Representative for such purpose, is set forth on the attached
Consideration Allocation and Mechanics Schedule.

 

- 1 -



--------------------------------------------------------------------------------



 



.2 Calculation of Closing and Final Consideration.
.A For purposes of this Agreement, the “Aggregate Closing Consideration” means
an amount equal to: (i) $24,000,000 minus (ii) the outstanding amount of the
Indebtedness as of the Closing, plus (iii) the amount, if any, by which the Net
Working Capital exceeds the Net Working Capital Target, minus (iv) the amount,
if any, by which the Net Working Capital is less than the Net Working Capital
Target, (v) minus the amount of the unpaid Seller Transaction Expenses, and (vi)
minus the Escrow Amount. Except for cash necessary to cover outstanding checks
as of the Closing Date, all cash and cash equivalents held by the Company shall
be distributed to the Sellers separately at or prior to the Closing and shall
not be included as part of the Aggregate Closing Consideration.
.B At least two business days prior to the Closing Date, the Company shall
deliver to Purchaser its good faith estimate of the Aggregate Closing
Consideration (the “Estimated Aggregate Closing Consideration”).
.C As promptly as possible, but in any event within 60 days after the Closing
Date, Purchaser will deliver to the Seller Representative (i) an unaudited,
consolidated balance sheet of the Company as of the Closing (which shall have
been prepared with the assistance of Purchaser’s or the Company’s accountants)
and (ii) its calculation of the Aggregate Closing Consideration (together, the
“Closing Statement”). The Closing Statement shall be prepared in a manner
consistent with the definitions of the terms Indebtedness and Net Working
Capital and the accounting principles and practices referred to in such
definitions. The Closing Statement shall entirely disregard (i) any and all
effects on the assets or liabilities of the Company of any financing or
refinancing arrangements entered into at any time by Purchaser or any other
transaction entered into by Purchaser in connection with the consummation of the
transactions contemplated by this Agreement, and (ii) any of the plans,
transactions, or changes which Purchaser intends to initiate or make or cause to
be initiated or made after the Closing with respect to the Company or its
business or assets, or any facts or circumstances that are unique or particular
to Purchaser or any of its assets or liabilities.
.D Purchaser and the Company shall grant the Seller Representative and its
authorized representatives reasonable access to all such papers and documents as
it or its representatives may reasonably request in connection with their review
of the Closing Statement. If the Seller Representative has any objections to the
Closing Statement, the Seller Representative shall deliver to Purchaser a
statement setting forth its objections to such Statement (an “Objections
Statement”), which statement shall identify in reasonable detail those items and
amounts to which the Seller Representative objects (the “Disputed Items”). If an
Objections Statement is not delivered to Purchaser within 60 days after delivery
of the Closing Statement, the Closing Statement as prepared by Purchaser shall
be final, binding and non-appealable by the Parties; provided that, in the event
Purchaser, the Company does not provide any papers or documents reasonably
requested by the Seller Representative or any of its authorized representatives
within five days after request for such papers or documents (or such shorter
period as may remain in such 60-day period), such 60-day period shall be
extended by one day for each additional day required for Purchaser or the
Company to fully respond to such request. The Seller Representative and
Purchaser shall negotiate in good faith to resolve the Disputed Items, but if
they do not reach a final resolution within 30 days after the delivery of the
Objections Statement to Purchaser, the Seller Representative and Purchaser shall
submit any unresolved Disputed Items to a mutually agreed upon independent
accounting firm of national reputation (the “Firm”). In the event the Parties
submit any unresolved Disputed Items to the Firm, each Party shall submit a
Closing Statement (which in the case of each Party may be a Closing Statement
that, with respect to the unresolved Disputed Items (but not, for the avoidance
of

 

- 2 -



--------------------------------------------------------------------------------



 



doubt, with respect to any other items), is different than the Closing Statement
initially submitted to the Seller Representative, or the Objections Statement
delivered to Purchaser, as applicable) together with such supporting
documentation as it deems appropriate, to the Firm within 30 days after the date
on which such unresolved Disputed Items were submitted to the Firm for
resolution. The Seller Representative and Purchaser shall use their respective
commercially reasonable efforts to cause the Firm to resolve such dispute as
soon as practicable, but in any event within 30 days after the date on which the
Firm receives the Closing Statements prepared by the Seller Representative and
Purchaser. The Firm shall resolve such dispute by providing a Closing Statement
that, in the Firm’s discretion, is accurate under the terms of this Agreement.
The Firm may combine elements of the Closing Statements submitted by both
Parties, but, for the avoidance of the doubt, the Firm may look to and resolve
only such Disputed Items as were submitted to the Firm for resolution and no
other items. The Seller Representative and Purchaser shall use their respective
commercially reasonable efforts to cause the Firm to notify them in writing of
its resolution of such dispute as soon as practicable. The Closing Statement, as
calculated and provided by the Firm shall be final, binding and non-appealable
by the Parties. Each Party shall bear its own costs and expenses in connection
with the resolution of such dispute by the Firm. The costs and expenses of the
Firm shall be divided between the Parties pro rata, in proportion to the degree
to which the Final Aggregate Closing Consideration, as determined by the Firm,
differs from the Aggregate Closing Consideration set forth in the respective
Closing Statement and Objection Statement submitted by the Purchaser and Seller
Representative to the Firm for resolution, such that the Party whose calculation
of Aggregate Closing Consideration differs more from the calculation submitted
by the Firm shall pay proportionately more of the costs and expenses of the
Firm. The Firm shall provide to the Parties an invoice for its costs and
expenses and a calculation of the relative responsibilities of the Parties for
such costs and expenses, which calculation shall be binding on the Parties.
.E If the Aggregate Closing Consideration as finally determined pursuant to
Section .2.D (the “Final Aggregate Closing Consideration”) is greater than the
Estimated Aggregate Closing Consideration, then, within five (5) business days
after the determination of Final Aggregate Closing Consideration, Purchaser
shall pay to the Seller Representative (for further distribution to the
Sellers), by wire transfer of immediately available funds, an amount equal to
such excess. Subject to any establishment of reserves under Section 9.2, all
payments received by the Seller Representative pursuant to this Section .2.E
shall be distributed through the Paying Agent to the Sellers in the manner set
forth on the Consideration Allocation and Mechanics Schedule.
.F If the Final Aggregate Closing Consideration is less than the Estimated
Aggregate Closing Consideration, then, within five (5) business days after the
determination of Final Aggregate Closing Consideration, the Escrow Agent shall
pay to Purchaser from the Escrow Account by wire transfer of immediately
available funds, an amount equal to such shortfall.
.G All payments required pursuant to Sections .2.E and .2.F shall be deemed to
be adjustments for Tax purposes to the Aggregate Consideration paid by Purchaser
for the Capital Stock purchased by it pursuant to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



.3 Additional Consideration.
.A As additional consideration for the Shares, and subject to the terms and
provisions of this Section, for each of calendar years 2012, 2013, 2014, 2015
and 2016 (each, an “Earn-Out Year”), Purchaser will pay to or at the direction
of the Seller Representative for distribution to the Sellers through the Paying
Agent an amount equal to a percentage (the “Earn-Out Percentage”) of the
Company’s revenues for such Earn-Out Year in excess of $11,000,000, adjusted for
a 10% annual growth rate compounded annually (“Applicable Company Revenue”), as
further set forth in the table below (the “Earn-Out”).

                  Earn-Out -Year   Earn-Out Percentage     Applicable Company
Revenue  
2012
    17 %   More than $12,100,000
2013
    16 %   More than $13,310,000
2014
    15 %   More than $14,641,000
2015
    14 %   More than $16,105,000
2016
    13 %   More than $17,715,000

Provided, however, that the amount of each such Earn-Out, after having been
calculated in accordance with the above table, shall be reduced by an amount
equal to any then unpaid Seller Transaction Expenses.
.B The maximum aggregate Earn-Out payable by Purchaser to Sellers under
Section 1.3(a) above will not exceed $5,500,000.
.C Within sixty (60) days after the end of each Earn-Out Year, Purchaser will
deliver to the Seller Representative a statement setting forth the calculation
of the Earn-Out (if any) for such Earn-Out Year. Purchaser and the Company shall
grant the Seller Representative and its authorized representatives reasonable
access to all such papers and documents as the Seller Representative or its
representatives may reasonably request in connection with their review of the
calculation of the Earn-Out (if any) for each such Earn-Out Year. If the Seller
Representative does not object in writing to the calculation of the Earn-Out (if
any) within sixty (60) days after Purchaser’s delivery of the statement to the
Seller Representative, the calculation automatically will become final and
conclusive; provided that, in the event Purchaser and the Company do not provide
the papers or documents reasonably requested in writing by the Seller
Representative or any of its authorized representatives within five days after
request for such papers or documents (or such shorter period as may remain in
such 60-day period), such 60-day period shall be extended by one day for each
additional day required for Purchaser or the Company to fully respond to the
calculation of the Earn-Out. In the event the Seller Representative objects in
writing to the calculation of the Earn-Out (if any) within such period,
Purchaser and the Seller Representative shall promptly meet and endeavor to
reach agreement as to the calculation. If Purchaser and the Seller
Representative agree on the calculation, it will become final and conclusive. If
Purchaser and the Seller Representative are unable to reach agreement within
sixty (60) days after delivery of the Seller Representative’s objection to the
calculation of the Earn-Out (if any), then a mutually agreed upon independent
accounting firm of national reputation will promptly be retained to undertake a
determination of the calculation of the Earn-Out (if any), which determination
will be made as quickly as possible. In resolving any disputed item, such

 

- 4 -



--------------------------------------------------------------------------------



 



independent accountants may not assign a value to such item greater than the
greatest value for such item claimed by either party or lower than the lowest
value for such item claimed by either party, in each case as presented to such
independent accountants. The determination of such independent accountants will
be final and binding, and Purchaser, on the one hand, and the Sellers, on the
other hand, will bear equally all expenses of such independent accountants. Any
additional Earn-Out (if any) based on such calculation will be made by Purchaser
within fifteen (15) days after its determination by such independent
accountants. The obligation of the Purchaser to pay each such Earn-Out as
aforesaid shall be independent of any other obligations of the Parties
hereunder, and shall not be subject to any set-off or reduction for any reason,
including by reason of any obligation of Sellers under Section 10.2(a) to
indemnify the Purchaser Indemnitees.
.4 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Karr Tuttle Campbell, a
Professional Service Corporation, located at 1201 Third Avenue, Suite 2900,
Seattle, Washington, on November 30, 2011, or if any of the conditions to the
Closing set forth in Section .2 below (other than those to be satisfied at the
Closing) have not been satisfied or waived by the Party entitled to the benefit
of such conditions prior to such date, then on such other date as is mutually
agreeable to Purchaser and the Seller Representative. The date of the Closing is
referred to in this Agreement as the “Closing Date.” The Closing shall be deemed
to occur at 12:01 a.m. on the Closing Date.
.5 Escrow Deposit. At the Closing, Purchaser shall deposit the Escrow Amount
with the Escrow Agent in accordance with the terms of the Escrow Agreement.
.6 Treatment of Company Options. Effective as of Closing, each Company Option
held by a Company Option Holder that is outstanding, unexercised and unexpired,
will be exercised in exchange for shares of Capital Stock or terminated,
according to the terms of the Company’s 2001 Stock Option Plan (the “Company
Option Plan”).
.2 CONDITIONS TO CLOSING.
.1 Conditions to Purchaser’s Obligations. The obligation of Purchaser to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions as of the Closing Date:
.A The representations and warranties set forth in Sections .3 of this Agreement
(other than those representations and warranties that address matters as of
particular dates) shall be true and correct at and as of the Closing Date as
though then made and as though the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties;
.B The representations and warranties set forth in Sections 4 of this Agreement
(other than those representations and warranties that address matters as of
particular dates) shall be true and correct at and as of the Closing Date as
though then made and as though the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties;
.C The Company and the Sellers shall have performed all of the covenants and
agreements required to be performed by them under this Agreement at or prior to
the Closing;
.D No action or proceeding before any court or government body shall be pending
in which an unfavorable judgment, decree or order would prevent the performance
of this Agreement or the consummation of any of the transactions contemplated by
this Agreement, declare unlawful the transactions contemplated by this Agreement
or cause such transactions to be rescinded;

 

- 5 -



--------------------------------------------------------------------------------



 



.E The Company and the Sellers shall have received or obtained all material
third party and stockholder consents and approvals set forth on the Consents
Schedule that are necessary for the consummation of the transactions
contemplated by this Agreement;
.F Purchaser shall received all necessary consents and approvals from its Board
of Directors and lenders for the execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement;
.G No event shall have occurred since the date of this Agreement that would
constitute a Material Adverse Effect and, and no events, facts or circumstances
shall have occurred which would reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect;
.H The Sellers shall have delivered to Purchaser the stock certificates
representing the Shares, in each case accompanied by duly executed stock powers;
.I There will not have been made or threatened by any Person any claim asserting
that such Person (i) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any Capital Stock, or any other
voting, equity or ownership interest in, the Company or (ii) is entitled to all
or any portion of the purchase price payable to the Sellers for the Shares;
.J Purchaser and its representatives shall have completed their environmental,
tax, accounting, appraisal, legal and other due diligence review of the Company,
and Purchaser shall be satisfied in its sole discretion with the results of such
due diligence review;
.K The Company shall have delivered to Purchaser the resignation of each officer
and director of the Company, in their capacities as officers and directors, and
not as employees, as Purchaser shall have specified;
.L The Company will have enacted an amendment to any stock appreciation rights
plan, agreements or arrangements in effect or maintained or contributed to by
the Company, each in form and content satisfactory to Purchaser;
.M Each of the Sellers shall have delivered to Purchaser all required forms,
returns, elections, schedules and other documents necessary for the
Section 338(h)(10) Election no later than the Closing Date, and the Company will
have delivered an unsigned draft of such documents at least two (2) Business
Days prior to Closing.
.N The Company shall have delivered to Purchaser each of the following:
a certificate of the Company, dated the Closing Date, stating that the
preconditions specified in subsections .1.A and .1.C above as they relate to the
Company have been satisfied;
evidence of the expiration or termination described in Section 1.6 above;
a copy of the Escrow Agreement, duly executed by the Seller Representative;
a copy of a Non-Competition Agreement, duly executed by each of Richard N.
Steegstra and Barry J. Solem;

 

- 6 -



--------------------------------------------------------------------------------



 



certified copies of the resolutions duly adopted by the Company’s board of
directors authorizing the execution, delivery and performance of this Agreement
and the other agreements contemplated by this Agreement, and the consummation of
all transactions contemplated by this Agreement and the other agreements
contemplated by this Agreement;
(A) a certified copy of the certificate of incorporation or articles of
incorporation of the Company and (B) a certificate of good standing or
equivalent certificate from the jurisdiction in which the Company is
incorporated, and each jurisdiction in which it is qualified or authorized to do
business as a foreign corporation dated within 30 days of the Closing Date; and
the Company’s original minute book and stock records.
.O Purchaser shall have received payoff letters in a form reasonably
satisfactory to Purchaser, with respect to the payoff amounts of the
Indebtedness identified on the Indebtedness Pay-Off Schedule.
.P All loans, Accounts Receivable and Accounts Payable among the Company and any
of its officers, directors, shareholders and Affiliates shall have been settled
and paid.
.Q All amounts due and owing by the Company under any stock appreciation rights
plan, arrangement or agreement, whether triggered by the sale of the Shares
hereunder or otherwise, shall have been settled and paid.
.2 Conditions to the Sellers’ and the Company’s Obligations. The obligations of
the Company and the Sellers to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions as of the
Closing Date:
.A The representations and warranties set forth in Section .5 of this Agreement
(other than those representations and warranties that address matters as of
particular dates) shall be true and correct in all material respects at and as
of the Closing Date as though then made and as though the Closing Date was
substituted for the date of this Agreement throughout such representations and
warranties;
.B Purchaser shall have performed all of the covenants and agreements required
to be performed by it under this Agreement at or prior to the Closing;
.C No action or proceeding before any court or government body shall be pending
in which an unfavorable judgment, decree or order would prevent the performance
of this Agreement or the consummation of any of the transactions contemplated by
this Agreement, declare unlawful the transactions contemplated by this Agreement
or cause such transactions to be rescinded;
.D Purchaser shall have made the payments set forth in Sections .1.1 and .1.2 to
be made by it on the Closing Date;
.E Purchaser shall have delivered to the Company each of the following:
a certificate of the Purchaser, dated the Closing Date, stating that the
preconditions specified in subsections .2.A and .2.B of this Agreement have been
satisfied;

 

- 7 -



--------------------------------------------------------------------------------



 



a copy of the Escrow Agreement, duly executed by Purchaser;
certified copies of the resolutions duly adopted by the Purchaser’s board of
directors (or equivalent governing body) authorizing the execution, delivery and
performance of this Agreement and the other agreements contemplated by this
Agreement, and the consummation of all transactions contemplated by this
Agreement and the other agreements contemplated by this Agreement; and
(A) a copy of the certificate of incorporation or equivalent organizational
document of Purchaser, certified by the Purchaser’s secretary and (B) a
certificate of good standing or equivalent certificate from the jurisdiction in
which Purchaser is incorporated or formed, in each case, dated within 30 days of
the Closing Date.
.3 REPRESENTATIONS AND WARRANTIES OF THE SELLERS. Each Seller, solely for
himself, on a several, and not joint, basis, represents and warrants to
Purchaser, as of the date of this Agreement and as of the Closing Date, as
follows:
.1 Authority. Such Seller has all requisite power and authority and full legal
capacity to execute and deliver this Agreement and to perform his obligations
under this Agreement.
.2 Execution and Delivery; Valid and Binding Agreement. This Agreement has been
duly executed and delivered by such Seller, and assuming that this Agreement is
the valid and binding agreement of Purchaser and the Company, this Agreement
constitutes the valid and binding obligation of such Seller, enforceable in
accordance with its terms.
.3 No Breach. The execution, delivery and performance of this Agreement by such
Seller and the consummation of the transactions contemplated by this Agreement
do not conflict with or result in any material breach of, constitute a material
default under, result in a material violation of, result in the creation of any
material lien, security interest, charge or encumbrance upon any material assets
of such Seller, or require any material authorization, consent, approval,
exemption or other material action by or notice to any court, other Governmental
Body or other third party, under the provisions of any indenture, mortgage,
lease, loan agreement or other material agreement or instrument to which such
Seller is bound, or any law, statute, rule or regulation or order, judgment or
decree to which such Seller is subject.
.4 Ownership. Such Seller is the record owner of the Shares set forth opposite
its, his, or her name on the attached Capitalization Schedule. On the Closing
Date, such Seller shall transfer to Purchaser good title to such Shares free and
clear of all Liens, options, proxies, voting trusts or agreements and other
restrictions and limitations of any kind, other than applicable federal and
state securities law restrictions.
.4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Purchaser, as of the date of this Agreement and, subject to
Section 6.5, as of the Closing Date that:
.1 Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington, and the Company has all requisite corporate power and authority and
all authorizations, licenses and permits necessary to own and operate its
properties and to carry on its businesses as now conducted, except where the
failure to hold such authorizations, licenses and permits would not have a
Material Adverse Effect. The Company is qualified to do business in every
jurisdiction in which its ownership of property or the conduct of business as
now conducted requires it to qualify, except where the failure to be so
qualified would not have a Material Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------



 



.2 Subsidiaries and Investments. The Company does not have any subsidiaries and
does not own, directly or indirectly, any capital stock of, or other equity,
ownership, proprietary or voting interest in, any Person.
.3 Authorization; Valid and Binding Agreement; No Breach.
.A The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated by this Agreement have been
duly and validly authorized by all requisite action on the part of the Company,
and no other proceedings on the Company’s part are necessary to authorize the
execution, delivery or performance of this Agreement. Assuming that this
Agreement is a valid and binding obligation of Purchaser and the Sellers, this
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy laws, other similar laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies.
.B Except as set forth on the attached Authorization Schedule, the execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated by this Agreement do not conflict with or
result in any breach of, constitute a default under, result in a violation of,
result in the creation of any Lien upon any assets of the Company, or require
any authorization, consent, approval, exemption or other action by or notice to
any court, other Governmental Body or other third party, under the provisions of
the Company’s certificate or articles of incorporation or bylaws or any material
indenture, mortgage, lease, loan agreement or other material agreement or
instrument to which the Company is bound, or any law, statute, rule or
regulation or order, judgment or decree to which the Company is subject.
.4 Capital Stock. The Capitalization Schedule sets forth (i) the Company’s
authorized Capital Stock, (ii) the Company’s issued and outstanding Capital
Stock on the date hereof and as expected on the Closing Date, (iii) each
Seller’s Percentage Interest on the date hereof and as expected on the Closing
Date. The Sellers own all of the outstanding Capital Stock of the Company.
Except as set forth on the Capitalization Schedule, the Company does not have
any other equity securities or securities containing any equity features
authorized, issued or outstanding, and there are no agreements, options,
warrants or other rights or arrangements existing or outstanding which provide
for the sale or issuance of any of the foregoing by the Company. Except as set
forth on the attached Capitalization Schedule, there are no outstanding
(a) shares of capital stock or other equity interests or voting securities of
the Company, (b) securities convertible or exchangeable into capital stock of
the Company, (c) any options, warrants, purchase rights, subscription rights,
preemptive rights, conversion rights, exchange rights, calls, puts, rights of
first refusal or other contracts that require the Company to issue, sell or
otherwise cause to become outstanding or to acquire, repurchase or redeem
capital stock or (d) stock appreciation, phantom stock, profit participation or
similar rights with respect to the Company. There are no irrevocable proxies and
no voting agreements with respect to any of the Company’s outstanding Capital
Stock or other equity or voting interest in the Company. The Company has not
violated any securities law in connection with the offer, sale or issuance of
any of its capital stock or other equity or debt securities. The Option Holder
Schedule sets forth a true and complete list of all Company Options, including
the Company Option Holder thereof, that are outstanding, unexercised and
unexpired, immediately prior to the Closing.

 

- 9 -



--------------------------------------------------------------------------------



 



.5 Financial Statements.
.A The attached Financial Statements Schedule consists of: (i) the Company’s
unaudited balance sheet as of October 31, 2011 (the “Latest Balance Sheet”) and
the related statement of income for the ten-month period then ended and (ii) the
Company’s audited balance sheet and statement of income for the fiscal year
ended December 31, 2010 (all such financial statements referred to in (i) and
(ii), the “Financial Statements”). Except as set forth on the attached Financial
Statements Schedule, the Financial Statements have been based upon the
information contained in the Company’s books and records and present fairly in
all material respects the financial condition and results of operations of the
Company as of the times and for the periods referred to in such Financial
Statements in accordance with GAAP, consistently applied (subject in the case of
the unaudited financial statements to (x) the absence of footnote disclosures
and other presentation items and (y) changes resulting from normal year-end
adjustments).
.B The Company has no liabilities, whether known, unknown, accrued, contingent
or otherwise, except (i) as set forth on the attached Undisclosed Liabilities
Schedule, (ii) as and to the extent reflected on, disclosed in, or reserved
against in the Latest Balance Sheet, or disclosed in the notes to such Balance
Sheet and (iii) for liabilities that were incurred after the date of the Latest
Balance Sheet in the ordinary course of business consistent with past practice
(none of which results from, arises out of or relates to any breach of contract,
breach of contractual warranty, tort, infringement or violation of law)
.6 Absence of Certain Developments. Except as set forth on the attached
Developments Schedule and except as expressly contemplated by this Agreement,
since December 31, 2010, the Company has not:
.A borrowed any amount, except (i) borrowings from banks or similar financial
institutions under credit lines in the ordinary course of business consistent
with past practice and (ii) borrowings related to the purchase of equipment in
excess of $50,000 individually or $100,000 in the aggregate;
.B mortgaged, pledged or subjected to any Lien any of its assets, except
Permitted Liens;
.C sold, assigned or transferred any portion of its tangible assets, except in
the ordinary course of business consistent with past practice;
.D entered into, materially amended or become subject to any contract or
agreement outside the ordinary course of business consistent with past practice;
.E sold, assigned or transferred any patents, registered trademarks, trade
names, registered copyrights, trade secrets or other intangible assets, except
in the ordinary course of business consistent with past practice;
.F issued, sold or transferred any of its capital stock or other equity
securities, securities convertible into its capital stock or other equity
securities or warrants, options or other rights to acquire its capital stock or
other equity securities, or any bonds or debt securities;

 

- 10 -



--------------------------------------------------------------------------------



 



.G made any capital investment in, or any loan to, any other Person, except in
the ordinary course of business consistent with past practice;
.H except as to the cash and cash equivalents distributed by the Company to the
Sellers separately at or prior to the Closing, as referenced in Sections 1.2(a)
and 6.1(a), declared, set aside or paid any dividend or made any distribution
with respect to its Capital Stock (whether in cash or in kind) or redeemed,
purchased, or otherwise acquired any of its capital stock;
.I made any capital expenditure or commitment therefor in excess of $50,000
individually or $100,000 in the aggregate or otherwise acquired any assets or
properties (other than Inventory in the ordinary course of business consistent
with practice) or entered into any contract, agreement, letter of intent or
similar arrangement with respect to the foregoing;
.J made any changes in its employee benefit plans or made any changes in wages,
salary, or other compensation with respect to its officers, directors, or
employees, in each case other than changes made in the ordinary course of
business consistent with past practice or pursuant to existing agreements or
arrangements;
.K paid, loaned or advanced (other than the payment of salary and benefits in
the ordinary course of business or the payment, advance or reimbursement of
expenses in the ordinary course of business consistent with past practice) any
amounts to, or sold, transferred or leased any of its assets to, or entered into
any other transactions with, any of its Affiliates, or made any loan to, or
entered into any other transaction with, any of its directors or officers
outside the ordinary course of business;
.L acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or entered into any contract,
agreement, letter of intent or similar arrangement with respect to the
foregoing;
.M entered into, materially amended or become subject to any joint venture,
partnership, strategic alliance, members’ agreement, co-marketing, co-promotion,
co-packaging, joint development or similar arrangement;
.N written-off as uncollectible any notes or Accounts Receivable, except
write-offs in the ordinary course of business consistent with past practice
charged to applicable reserves;
.O granted any special conditions with respect to any Account Receivable other
than in the ordinary course of business consistent with past practice;
.P failed to pay any Account Payable on a timely basis in the ordinary course of
business consistent with past practice;
.Q canceled or waived any claims or rights of substantial value;
.R made any change in its accounting, cash management or Tax methods, practices
or policies;

 

- 11 -



--------------------------------------------------------------------------------



 



.S paid, discharged, settled or satisfied any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
(i) payments, discharges or satisfactions in the ordinary course of business and
consistent with past practice, (ii) liabilities reflected or reserved against in
the Financial Statements
.T commenced or settled any litigation involving an amount in excess of $100,000
for any one case; or
.U entered into any contract or letter of intent with respect to, or otherwise
committed or agreed, whether or not in writing, to do any of the foregoing.
.7 Title to Properties.
.A Except as set forth on the Liens Schedule, the Company owns good title to, or
holds pursuant to valid and enforceable leases, all of the personal property
shown to be owned or leased by it on the Latest Balance Sheet, free and clear of
all Liens, except for Permitted Liens, and except for assets disposed of by the
Company in the ordinary course of business consistent with past practices since
the date of the Latest Balance Sheet.
.B The real property demised by the leases described on the attached Leased Real
Property Schedule (the “Leased Real Property”) constitutes all of the real
property leased by the Company and its Subsidiaries. Except as set forth on the
Leased Real Property Schedule, the Leased Real Property leases are in full force
and effect, and the Company holds a valid and existing leasehold interest under
each such lease, subject to proper authorization and execution of such lease by
the other party and the application of any bankruptcy or creditor’s rights laws.
The Company has delivered or made available to Purchaser complete and accurate
copies of each of the leases described on the Leased Real Property Schedule, and
none of such leases has been modified in any material respect, except to the
extent that such modifications are disclosed by the copies previously delivered
or made available to Purchaser. Neither the Company nor, to the Company’s
knowledge, any other party thereto, is in default under any of such leases.
.C The Company does not currently own, nor has ever owned, any real property.
.8 Tax Matters.
Except as set forth in the Tax Matters Schedule:
.A The Company has properly and timely filed all federal and all other material
Tax Returns that are required to be filed by it, all of which were accurately
prepared and completed in full compliance with all applicable Tax laws. All
Taxes owing by the Company have been fully paid or properly accrued in
accordance with GAAP. The provision for Taxes on the Financial Statements is
sufficient for all accrued and unpaid Taxes as of the date of such Financial
Statements. All Taxes which the Company is obligated to withhold from amounts
owing to any employee, creditor or third party have been fully paid or properly
accrued.
.B There is no dispute or claim concerning any Tax liability of the Company
claimed or raised by any taxing authority in writing. The Company has not waived
any statute of limitations in respect of Taxes beyond the date of this Agreement
or agreed to any extension of time beyond the date of this Agreement with
respect to a Tax assessment or deficiency. The Company is not a party to any Tax
allocation or sharing agreement.

 

- 12 -



--------------------------------------------------------------------------------



 



.C no pending or, to the knowledge of the Company, threatened audit, proceeding,
examination or litigation or similar claim has been commenced or is presently
pending with respect to any Taxes or Tax Return of the Company;
.D no written claim has been made by any tax authority in a jurisdiction where
the Company does not file a Tax Return that the Company is or may be subject to
taxation in that jurisdiction; there is no Tax lien against the Company or any
assets of the Company, except for liens related to Taxes not yet due and payable
or otherwise being contested in good faith and for which adequate and reasonable
reserves have been accrued;
.E no outstanding written agreements, consents or waivers to extend the
statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against the Company, and no power of attorney granted by the
Company with respect to any Taxes is currently in force;
.F the Company has made a valid S election under Section 1362 of the Code and
has made all such elections required under analogous provisions of state and
local law. All such elections were effective for the tax year of the Company
beginning September 25, 1991 and remain in full force and effect through the
date hereof; the Company has not had any ineligible shareholders that would
disqualify or adversely affect any of such elections;
.G the Company is not a party to any agreement that would require it to make any
payment that would constitute an “excess parachute payment” for purposes of
Sections 280G and 4999 of the Code.
.9 Contracts and Commitments.
.A Except as set forth on the attached Contracts Schedule, and except for
confidentiality agreements, similar to that referenced in Section 6.2 entered
into through KippsDeSanto & Co. in the solicitation of bids from other potential
buyers in the transaction to which this Agreement relates, the Company is not a
party to any:
agreement relating to any completed business acquisition by the Company;
collective bargaining agreement or contract with any labor union, other than as
described in Section .18 of this Agreement or the Employment and Labor Matters
Schedule;
bonus, pension, profit sharing, retirement or other form of deferred
compensation plan, other than as described in Section .12 of this Agreement or
in the Employee Benefits Schedule;
stock purchase, stock option or similar plan;
contract for the employment of any officer, individual employee or other Person
providing for fixed compensation in excess of $100,000 per annum;
agreement or indenture relating to the borrowing of money or to mortgaging,
pledging or otherwise placing a lien on any of the Company’s assets;
guaranty of any obligation for borrowed money;

 

- 13 -



--------------------------------------------------------------------------------



 



lease or agreement under which it is lessee of, or holds or operates any
personal property owned by any other party, for which the annual rental exceeds
$200,000;
lease or agreement under which it is lessor of or permits any third party to
hold or operate any property, real or personal, for which the annual rental
exceeds $200,000;
contract or group of related contracts with the same party for the purchase of
products or services, under which the undelivered balance of such products and
services has a selling price in excess of $200,000 (other than purchase orders
entered into in the ordinary course of business consistent with past practice);
contract or group of related contracts with the same party for the sale of
products or services under which the undelivered balance of such products or
services has a sales price in excess of $200,000 (other than purchase orders
entered into in the ordinary course of business consistent with past practice);
contract relating to capital expenditures or other purchases of material,
supplies, equipment or other assets or properties (other than purchase orders
for Inventory or supplies in the ordinary course of business) in excess of
$50,000 individually, or $200,000 in the aggregate;
contract involving a loan (other than Accounts Receivable from trade debtors in
the ordinary course of business) or advance to (other than travel and
entertainment allowances to the employees of the Company extended in the
ordinary course of business), or investment in, any Person or relating to the
making of any such loan, advance or investment;
contract providing for any management, consulting, financial advisory or any
other similar service;
contract involving the future disposition or acquisition of assets or
properties, or any merger, consolidation or similar business combination
transaction, including letters of intent;
contract involving any resolution or settlement of any actual or threatened
litigation, arbitration, claim or other dispute;
contract involving a confidentiality, standstill or similar arrangement;
contract which contain restrictions with respect to payment of dividends or any
other distribution in respect of the Capital Stock or other equity interests of
the Company or
contract which prohibits the Company from freely engaging in business anywhere
in the world (other than confidentiality agreements entered into in the ordinary
course of business).
.B A true and correct copy of each written contracts referred to on the
Contracts Schedule, together with all material amendments, waivers or other
changes to such contracts, has been delivered or made available to Purchaser.

 

- 14 -



--------------------------------------------------------------------------------



 



.C Except as set forth in the Contracts Schedule, each contract listed on the
Contracts Schedule is in full force and effect and there exists no (i) default
or event of default by the Company or, to the knowledge of the Company, any
other party to any such Contract with respect to any material term or provision
of any such Contract or (ii) event, occurrence, condition or act (including the
consummation of the transactions contemplated hereby) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default or event of default by the Company or, to the knowledge
of the Company, any other party thereto, with respect to any material term or
provision of any such Contract. Except as set forth in the Contracts Schedule,
the Company is not a party to any contract or agreement where the cost of
completion thereof would be reasonably expected to exceed the balance of monies
to be paid by a customer or other Person to the Company under such contract or
agreement.
.D Except as set forth in the Contracts Schedule, with respect to each
Government Contract, (i) neither the United States government nor any prime
contractor or subcontractor thereof or other Person has notified the Company in
writing that the Company has breached or violated any statute, law, ordinance,
rule, regulation, certification, representation, clause, provision or
requirement pertaining to any such Government Contract in any material respect,
(ii) the Company has not received any written notice of termination for
convenience, notice of termination for default, cure notice or show cause notice
pertaining to any such Government Contract, (iii) as of the date of this
Agreement, other than in the ordinary course of business, to the knowledge of
the Company, no cost incurred by the Company pertaining to any such Government
Contract has been questioned or challenged, is the subject of any audit or
investigation or has been disallowed by any Governmental Body and (iv) as of the
date of this Agreement, no payments due to the Company pertaining to any such
Government Contract has been withheld or set off, nor has any written claim been
made to withhold or set off money, and the Company is entitled to all payments
received to date with respect thereto.
.E Except as set forth in the Contracts Schedule, to the knowledge of the
Company, (i) neither the Company nor any director, officer, employee, consultant
or other Representative of the Company is, or since January 1, 2006 has been,
under administrative, civil or criminal investigation, indictment or information
by any Governmental Body or under any audit or investigation by the Company with
respect to any alleged act or omission arising under or relating to any
Government Contract, offer or bid and (ii) the Company has made no voluntary
disclosure with respect to any alleged irregularity, mischarging, misstatement
or omission arising under or related to any Government Contract, offer or bid
that has led or would be reasonably likely to lead, either before or after the
Closing Date, to any of the consequences set forth in clauses (i) or (ii) above
or any other damage, penalty assessment, recoupment or payment or disallowance
of cost.
.F Neither the Company nor any director, officer or employee of the Company has
been suspended, debarred or, to the knowledge of the Company, proposed for
disbarment from participation in the award of any Government Contract, offer or
bid with the United States government or any other Governmental or Regulatory
Authority (excluding for this purpose ineligibility to bid on certain Government
Contracts due to generally applicable bidding requirements). To the knowledge of
the Company, there exists no facts or circumstances that would be reasonably
likely to result in the institution of suspension or debarment actions or
proceedings or the finding of non-responsibility or ineligibility on the part of
the Company or any of its directors, officers or employees.

 

- 15 -



--------------------------------------------------------------------------------



 



.10 Intellectual Property.
.A All of the patents, internet domain names, registered trademarks, registered
service marks, registered copyrights, and applications for any of the foregoing
owned by the Company or used in the conduct of the Company’s business
(collectively, “Registered Intellectual Property”) are set forth on the attached
Intellectual Property Schedule. Except as set forth on the Intellectual Property
Schedule, with respect to each item of Registered Intellectual Property required
to be identified thereon: (i) the Company possesses all right, title and
interest in and to the item, free and clear of any Liens or licenses, (ii) the
item is not subject to any outstanding judgment, order, injunction, decree,
writ, permit or license of any Governmental Body or any arbitrator, (iii) no
action, suit, litigation or dispute, is pending or, to the knowledge of the
Company, threatened which challenges the legality, validity, enforceability, use
or ownership of the item and (iv) other than routine indemnities given to
distributors, sales representatives, dealers and customers, the Company does not
have any current obligations to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.
.B Except as set forth on the Intellectual Property Schedule: (i) the Company is
not currently infringing on the intellectual property rights of any other
Person, and (ii) to the Company’s knowledge, no Person is currently infringing
on the Intellectual Property. The Company has taken reasonable steps to maintain
and protect as confidential and proprietary all of its trade secrets and other
non-public proprietary information.
.C Set forth on the Intellectual Property Schedule is a list of all Intellectual
Property that any third party owns and that the Company uses pursuant to a
license, sublicense or agreement. The Company has delivered or made available to
the Purchaser correct and complete copies of all such licenses, sublicenses and
other agreements (as amended to date). Except as set forth on the Intellectual
Property Schedule, with respect to each item of Intellectual Property required
to be identified in the Intellectual Property Schedule: (i) each license,
sublicense or other agreement covering the item is enforceable and, following
the Closing, will continue to be enforceable on substantially similar terms and
conditions, (ii) neither the Company nor, to the knowledge of the Company, any
other party to a license, sublicense or other agreement is in breach or default,
and no event has occurred which, with notice or lapse of time, would reasonably
be expected to constitute a breach or default or permit early termination,
modification or acceleration thereunder, (iii) neither the Company nor, to the
knowledge of the Company, any other party to a license, sublicense or other
agreement has repudiated any provision thereof, (iv) the underlying item of
Intellectual Property is not subject to any outstanding judgment or order issued
by any court or Governmental Body, (v) no lawsuit, action or proceeding is
pending or, to the knowledge of the Company, threatened which challenges the
legality, validity, enforceability or use of the underlying item of Intellectual
Property and (vi) the Company has not granted any sublicense or similar right
with respect to any license, sublicense or other agreement.
.11 Litigation. Except as set forth on the attached Litigation Schedule, there
are no suits or proceedings pending or, to the Company’s knowledge, overtly
threatened against the Company, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and the Company is not
subject to any outstanding judgment, order or decree of any court or
Governmental Body.
.12 Employee Benefit Plans.
.A Except as listed on the attached Employee Benefits Schedule, with respect to
employees of the Company, the Company does not maintain or contribute to any
“pension plans” (as defined under Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) (the “Pension Plans”), “welfare
plans” (as defined under Section 3(1) of ERISA) (the “Welfare Plans”) or any
other material employee benefit plan, program or arrangement (the “Plans”). Each
of the Pension Plans that is intended to be qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”), has received a
favorable determination letter from the Internal Revenue Service. The Plans
comply in form and in operation in all material respects with the requirements
of the Code and ERISA.

 

- 16 -



--------------------------------------------------------------------------------



 



.B With respect to the Plans, all required contributions of the Company have
been made or properly accrued.
.C Except as set forth on the attached Employee Benefits Schedule, none of the
Plans is subject to Title IV of ERISA nor provide for medical or life insurance
benefits to retired or former employees of the Company (other than as required
under Code Section 4980B, or similar state law). Except as set forth on the
attached Employee Benefits Schedule, the Company is not, and during the six year
period ending on the date hereof has not been, a participating or contributing
employer in any “multiemployer plan” (as defined in Section 3(37) of ERISA) with
respect to employees of the Company nor has the Company incurred any withdrawal
liability with respect to any multi employer plan or any liability in connection
with the termination or reorganization of any multi employer plan.
.D The Company delivered or made available to Purchaser true and complete copies
of each of its Plans, together with all amendments thereto.
.E All Plans have been administered in accordance with their terms and in
compliance in all material respects with all applicable laws, statutes rules and
regulations No compensation paid or required to be paid under any Plan is or
will be subject to additional tax under Section 409A(1)(B) of the Code.
.F Except as set forth on the attached Employee Benefits Schedule no condition
exists that would prevent the Company from amending or terminating any Plan in
respect of any active Employee.
.13 Insurance. The attached Insurance Schedule sets forth a list of each
insurance policy that covers the Company (including self-insurance), specifying
as to each policy (i) the carrier, and (ii) policy number, and the Company has
made a copy of each policy available to the Purchaser. Such policies are in full
force and effect, all premiums thereon which are due have been paid, and the
Company is otherwise in compliance in all material respects with the terms and
provisions of such policies. The Company is not in default under any of the
insurance policies listed in the Insurance Schedule (or required to be set forth
in the Insurance Schedule) and, to the knowledge of the Company, there exists no
event, occurrence, condition or act (including the transfer of the Shares)
which, with the giving of notice, the lapse of time or the happening of any
other event or condition, would reasonably be expected to become a default
thereunder. The Company has not received any notice of cancellation or
non-renewal of any such policy or arrangement nor has the termination of any
such policies or arrangements been threatened, and, to the knowledge of the
Company, there exists no event, occurrence, condition or act which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would reasonably be expected to entitle any insurer to terminate or
cancel any such policies. The Insurance Schedule also sets forth a list of all
pending claims and the claims history for the Company during the past five
(5) years (including with respect to insurance obtained during such period but
not currently maintained).

 

- 17 -



--------------------------------------------------------------------------------



 



.14 Compliance with Laws. The Company and its assets and properties have
complied and are in compliance with all applicable laws and regulations of
foreign, federal, state and local governments and all agencies of such federal,
state and local governments, except for such non-compliance which, individually
or in the aggregate, would not constitute a Material Adverse Effect. The Company
has not received any notice to the effect that, or otherwise been advised that,
the Company or any of its assets and properties are not in compliance with any
such applicable law or regulation and, to the knowledge of the Company, there
are no presently existing facts, circumstances or events which, with notice or
lapse of time, would result in violations of any such applicable law or
regulation.
.15 Environmental Compliance and Conditions. Except as set forth on the attached
Environmental Compliance Schedule:
.A (i) the Company is now, and at all times prior to the Closing Date has been,
in material compliance with all applicable Environmental Laws, (ii) there are no
claims, lawsuits, proceedings, investigations or actions by any Governmental
Body or other Person or entity pending, or to the knowledge of the Company,
threatened, against the Company under any Environmental Law; and (iii) to the
knowledge of the Company, there are no facts, circumstances or conditions
relating to the past or present business or operations of the Company (including
the disposal of any wastes, Hazardous Substances or other materials), or to any
real property or improvements now or formerly owned, leased, used, operated or
occupied by the Company, that could reasonably be expected to give rise to any
claim, lawsuit, proceeding or action, or to any liability, under any
Environmental Law
.B The Company has obtained and is in compliance in all material respects with
all Permits required under Environmental Law to operate at the Leased Real
Property and to carry on its businesses as now conducted.
.C The Company has not received any written notice from any Governmental
Authority regarding any actual or alleged violation of Environmental Laws, or
any liabilities or potential liabilities for investigation costs, cleanup costs,
response costs, corrective action costs, personal injury, property damage,
natural resources damages or attorney fees under Environmental Laws.
.D The representations and warranties in this Section .15 are the sole and
exclusive representations and warranties of the Sellers or the Company
concerning environmental matters including, without limitation, matters arising
under Environmental Laws.
.16 Affiliated Transactions. Except as set forth on the attached Affiliated
Transactions Schedule, no officer, director, or, to the Company’s knowledge, any
shareholder or Affiliate of the Company or any individual in such officer’s,
director’s or shareholder’s immediate family, (i) is a party to any agreement,
contract, commitment or transaction with the Company, (ii) has any interest in
any property used by the Company or (iii) possesses, directly or indirectly, any
financial interest in, or is a director, officer or employee of, any Person
which is a client, supplier, customer, lessor, lessee, or competitor of the
Company. Ownership of securities of a company whose securities are registered
under the Securities and Exchange Act of 1934, as amended, of 1% or less of any
class of such securities shall not be deemed to be a financial interest for
purposes hereof this Section 4.16.

 

- 18 -



--------------------------------------------------------------------------------



 



.17 Customers and Suppliers.
.A The attached Customers and Suppliers Schedule contains a list of (a) the ten
largest customers of the Company (based on amounts billed to customers during
the ten-months ended October 31, 2011 and (b) the ten largest suppliers to the
Company (based on purchases during the ten-months ended October 31, 2011.
.B Except as set forth in the Customers and Suppliers Schedule, to the knowledge
of the Company, the Company has no reasonable basis to believe that any supplier
or customer set forth in the Customers and Suppliers Schedule intends to cancel
or otherwise terminate its relationship with the Company. The Company has not
received any notice that any such supplier or customer may cancel or otherwise
materially and adversely modify its relationship with the Company or limit its
services, supplies or materials to the Company, or its usage or purchase of the
services and products of the Company either as a result of the transactions
contemplated hereby or otherwise. Except as set forth in the Customers and
Suppliers Schedule, no customer of the Company has any re-stocking rights or
similar right to return any non-defective products to the Company for
reimbursement or credit.
.18 Employment and Labor Matters.
.A The attached Employment and Labor Matters Schedule identifies for each
current employee of the Company (an “Employee”), his or her name, department and
current base salary or wages.
.B Except as set forth on the attached Employment and Labor Matters Schedule,
(i) the Company does not have any obligations under any written or oral labor
agreement, collective bargaining agreement or other agreement with any labor
organization or employee group, (ii) to the knowledge of the Company, the
Company is not currently engaged in any unfair labor practice and there is no
unfair labor practice charge or other employee-related or employment-related
complaint against the Company pending or, to the knowledge of the Company,
threatened before any Governmental Body, (iii) there is currently no labor
strike, labor disturbance, slowdown, work stoppage or other material labor
dispute or arbitration pending or, to the knowledge of the Company, threatened
against the Company and no material grievance currently being asserted, (iv) the
Company has not experienced a labor strike, labor disturbance, slowdown, work
stoppage or other material labor dispute at any time during the three (3) years
immediately preceding the date of this Agreement and (v) there are no claims
against the Company by any Person for unpaid wages, wrongful termination,
accidental injury or death, sexual harassment or discrimination or violation of
any law, statute, rule or regulation and, to the knowledge of the Company, no
valid basis for any such claim exists.
.C The Company has classified each individual who currently performs services
for or on behalf of the Company as a contractor or employee in accordance with
all applicable laws, statutes, rules and regulations, except where such failure
to have made the correct classification will not result in a Material Adverse
Effect.
.D The Company has on file a valid Form I-9 for each current Employee hired by
the Company on or after November 7, 1986 and for each employee whose employment
with the Company terminated on or after October 1, 2005. All Employees are
(i) United States citizens or lawful permanent residents of the United States,
(ii) aliens whose right to work in the United States is unrestricted,
(iii) aliens who have valid, unexpired work authorization issued by the U. S.
Department of Homeland Security or (iv) aliens who have been continually
employed by the Company since November 6, 1986. With respect to the Employees,
the Company has not been the subject of an immigration compliance or employment
visit from, nor has the Company been assessed any fine or penalty by, or been
the subject of any Order or directive of, the United States Department of Labor
or the U. S. Department of Homeland Security.

 

- 19 -



--------------------------------------------------------------------------------



 



.19 Brokerage and Expenses. Except as set forth on the attached Brokerage
Schedule, there are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of any
Seller or the Company. The Company will timely pay the fees and expenses of
KippsDeSanto & Co. pursuant to the Engagement Letter dated February 7, 2011 of
that firm with the Company in connection with the consummation of the
transactions contemplated by this Agreement, including fees under that
Engagement Letter resulting from any Earn-Out, and Purchaser will take such
steps as may be necessary or desirable to assure that the Company then has
sufficient cash available for such purpose.
.20 Tangible Personal Property.
.A The Tangible Personal Property Schedule sets forth (i) a depreciation list of
each item of Tangible Personal Property owned by the Company having a book value
in excess of $5,000 and (ii) a list of each item of Tangible Personal Property
leased by the Company having an annual rental in excess of $10,000. Except as
set forth in the Tangible Personal Property Schedule, there is no Tangible
Personal Property owned by the Company having a book value in excess of $5,000
or leased by the Company having an annual rental in excess of $10,000 that is
used in the Company’s business and operations other than the Tangible Personal
Property reflected in the Balance Sheet or thereafter acquired, except for
Tangible Personal Property disposed of in the ordinary course of business,
consistent with past practice, since the Latest Balance Sheet Date. Except as
set forth in the Tangible Personal Property Schedule, all of such Tangible
Personal Property so scheduled is located at the Leased Real Property and there
is no such Tangible Personal Property used by the Company in the operation of
its business located at the Leased Real Property which is not owned or leased by
the Company. The Tangible Personal Property, taken as a whole, is in reasonable
working order and adequate for its intended use, ordinary wear and tear and
normal repairs and replacements excepted.
.B Except as set forth in Tangible Personal Property Schedule, the Company has
good title to or, in the case of leased assets, a valid leasehold interest in,
free and clear of all Liens, all of the Tangible Personal Property. The Company
owns or has the exclusive right to use all of the Tangible Personal Property and
assets necessary for the conduct of the Business as currently conducted.
.21 Books and Records. The Books and Records of the Company, as previously made
available to the Purchaser, represent accurate records of all meetings of, and
material action taken by (including action taken by written consent), the
shareholders and directors of the Company in all material respects. All of the
records, systems, controls, data or information of the Company, recorded,
stored, maintained, operated or otherwise wholly or partly dependent on or held
by any means (including all means of access thereto and therefrom) are under the
exclusive ownership and/or direct control of the Company.

 

- 20 -



--------------------------------------------------------------------------------



 



.22 Accounts Receivable; Accounts Payable; Accrued Liabilities.
.A All of the Accounts Receivable represent sales actually made or services
actually performed by the Company and each is the valid and enforceable
obligation of the obligor thereto. Except as reflected in the reserve for
Accounts Receivable in the Financial Statements, (i) all of the Accounts
Receivable will be good and collectible in full in the ordinary course of
business and in any event not later than one hundred twenty (120) days after the
Closing Date and (ii) none of such Accounts Receivable is, or at the Closing
Date will be, subject to any counterclaim or set-off.
.B The Accounts Payable, Accrued Expenses and Prepaid Expenses have arisen in
bona fide arm’s length transactions in the ordinary course of business. There
are no unpaid invoices or bills representing amounts alleged to be owed by the
Company, or other alleged obligations of the Company, which the Company has
disputed or determined to dispute or refuse to pay.
.23 Inventory. Except as set forth in the Inventory Schedule, (i) the Inventory
is in the physical possession of the Company and (ii) none of the Inventory has
been pledged as collateral or otherwise is subject to any Lien (other than any
Lien imposed as a matter of law) or is held on consignment from others. The
Inventory was acquired or produced by the Company in the ordinary course of
business. Except for items of non-conforming Inventory that are in the process
of being conformed or that, individually or in the aggregate, would not have a
Material Adverse Effect, the Inventory is good and merchantable and is of a
quality and quantity presently useable and salable by the Company in the
ordinary course of business consistent with past practice.
.24 Bank Account; Powers of Attorney. Set forth in the Bank Account Schedule is
a true and complete list showing (i) the name and address of each bank in which
the Company has an account or safe deposit box, the number of any such account
or any such box and the names of all Persons authorized to draw thereon or to
have access thereto and (ii) the names of all Persons, if any, holding powers of
attorney from the Company and a summary statement of the terms thereof.
.25 Permits. The Permit Schedule contains a complete and accurate list of all
material Permits obtained or possessed by the Company, the date each such Permit
was last granted to the Company and the current term of each Permit. The Company
has obtained and possesses all Permits necessary for the conduct of its business
and operations as presently conducted and the ownership of its assets and
properties, except where the failure to obtain such Permit would result in a
Material Adverse Effect. All such Permits are in full force and effect. The
Company is in compliance with all such Permits except for such non-compliances
that would not, individually or in the aggregate, have a Material Adverse
Effect. Except as set forth in the Permit Schedule, each such Permit can be
renewed or transferred in the ordinary course of business. Any applications for
the renewal of any such Permit which are due prior to the Closing Date will be
timely made or filed by the Company prior to the Closing Date. No Proceeding to
modify, suspend, revoke, withdraw, terminate or otherwise limit any such Permit
is pending or, to the knowledge of the Company, threatened, and the Company does
not know of any valid basis for such Proceeding, including the transactions
contemplated hereby. No administrative or governmental action or proceeding has
been taken or, to the knowledge of the Company, threatened, in connection with
the expiration, continuance or renewal of any such Permit and, to the knowledge
of the Company, no valid basis for any such action or proceeding exists.
.26 Product Warranties.
.A The Product Warranty Schedule contains a form of each product warranty
relating to products produced or sold by the Company or services performed by
the Company at any time during the five (5) year period preceding the date of
this Agreement.

 

- 21 -



--------------------------------------------------------------------------------



 



.B Except as set forth in the Product Warranty Schedule, to the knowledge of the
Company, no material defect exists in any design, materials, manufacture or
otherwise in any products designed, manufactured, marketed or sold by the
Company during the past five (5) years or any defect in, or replacement of, any
such products which could give rise to any material claim.
.C Except as provided in any of the standard product warranties described in the
Product Warranty Schedule and as otherwise set forth in the Product Warranty
Schedule, the Company has not sold any products or services which are subject to
an extended warranty of the Company beyond twelve (12) months and which warranty
has not yet expired.
.D Each of the products of the Company has been designed and manufactured in all
material respects to meet and comply with all governmental standards and
specifications currently in effect. To the knowledge of the Company, there are
no statements, citations or decisions by any Governmental Body or any product
testing laboratory stating that any product of the Company is unsafe or fails to
meet any standards, whether mandatory or voluntary, promulgated by such
Governmental Body or testing laboratory, as the case may be, nor have there been
any mandatory or voluntary recalls of any product of the Company. To the
knowledge of the Company, there has been no pattern of defects in the design,
construction, manufacture, assembly or installation of any product designed,
manufactured, marketed or sold by the Company nor any fact relating to any such
product that may impose a duty on the Company to recall any product or warn any
customer of a defect in any product.
.27 Absence of Improper Payments. Neither the Sellers, the Company nor, to the
knowledge of the Company, any of either Company’s directors, officers, agents or
employees has (i) used any corporate or other funds for unlawful contributions,
payments, gifts or entertainment, or made any unlawful expenditures relating to
political activity to government officials or others or established or
maintained any unlawful or unrecorded funds in violation of Section 104 of the
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
foreign, federal or state law or (ii) accepted or received any unlawful
contributions, payments, expenditures or gifts.
.28 Export Control Regulations.
.A The Export Control Compliance Schedule contains a true and complete list of
(i) all current and active import and export licenses issued by the United
States government for the products imported or exported by the Company and for
the procurement by the Company of materials related to the manufacture of its
products; (ii) a complete and current accounting of licensing exemptions used by
the Company for products being imported or exported; and (iii) all export
related agreements, including, but not limited to, technical assistance
agreements, manufacturing license agreements, distribution and warehousing
agreements with any non-U.S. entity for the manufacture of export controlled
designs or for the transfer of technical information between the Company and a
non-U.S Person.
.B Within the last five (5) years immediately preceding the date of this
Agreement, the Company has not made any voluntary disclosures to the U.S.
Government with respect to import and export matters, nor are there any such
voluntary disclosures currently in process or proposed for submission.
.C To the knowledge of the Company, no current or past violation of the
regulations of the United States or of any foreign government as related to the
import or export of the products of the Company has occurred during the last
five (5) years.

 

- 22 -



--------------------------------------------------------------------------------



 



.D The Company employs export compliance practices that reasonably assure that
the business and operations of the Company have been conducted in compliance in
all material respects with the U.S. Government regulations regarding the export
of commercial and defense related products and technology.
.29 Full Disclosure. This Agreement (including the Schedules) does not
(i) contain any representation, warranty or information of or relating to the
Company or the Sellers that is false or misleading with respect to any material
fact, or (ii) omit to state any material fact necessary in order to make such
representations, warranties and information contained and to be contained herein
and therein (in the light of the circumstances under which such representations,
warranties and information were or will be made or provided) not false or
misleading. Any item listed in any Schedule shall be also be considered to have
been listed on all other Schedules to the extent the applicability to such other
Schedules is reasonably evident.
.5 REPRESENTATIONS AND WARRANTIES OF PURCHASER.
Purchaser represents and warrants to the Sellers and the Company, as of the date
of this Agreement and as of the Closing Date, as follows:
.1 Organization and Power. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the state of New York, with full
corporate power and authority to enter into this Agreement and perform its
obligations under this Agreement.
.2 Authorization; Valid and Binding Agreement. The execution, delivery and
performance of this Agreement by Purchaser and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all requisite action on the part of Purchaser, and no other
proceedings on Purchaser’s part are necessary to authorize the execution,
delivery or performance of this Agreement. Assuming that this Agreement is a
valid and binding obligation of the Sellers and the Company, this Agreement
constitutes a valid and binding obligation of Purchaser, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.
.3 No Breach. Purchaser is not subject to or obligated, to the extent
applicable, under its articles of incorporation, its bylaws, any applicable law,
or rule or regulation of any governmental authority, or any material agreement
or instrument, or any license, franchise or permit, or any order, writ,
injunction or decree, which would be breached or violated in any material
respect by its execution, delivery or performance of this Agreement.
.4 Consents, etc. Purchaser is not required to submit any notice, report or
other filing with any governmental authority in connection with the execution,
delivery or performance by it of this Agreement or the consummation of the
transactions contemplated by this Agreement. No consent, approval or
authorization of any governmental or regulatory authority or any other party or
Person is required to be obtained by Purchaser in connection with its execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated by this Agreement.

 

- 23 -



--------------------------------------------------------------------------------



 



.5 Litigation. There are no actions, suits or proceedings pending or, to
Purchaser’s knowledge, overtly threatened against or affecting Purchaser at law
or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which would adversely affect Purchaser’s performance under
this Agreement or the consummation of the transactions contemplated by this
Agreement. Purchaser is not subject to any outstanding judgment, order or decree
of any court or Governmental Body.
.6 Brokerage. There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of
Purchaser.
.7 Investment Representation. Purchaser is acquiring the Capital Stock for its
own account with the present intention of holding such securities for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
laws. Purchaser is an “accredited investor” as defined in Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended. Purchaser acknowledges that it is informed as to the risks
of the transactions contemplated by this Agreement and of ownership of the
Capital Stock. Purchaser acknowledges that the Capital Stock has not been
registered under the Securities Act of 1933, as amended, or any state or foreign
securities laws and that the Capital Stock may not be sold, transferred, offered
for sale, pledged, hypothecated or otherwise disposed of unless such transfer,
sale, assignment, pledge, hypothecation or other disposition is pursuant to the
terms of an effective registration statement under the Securities Act of 1933
and the Capital Stock is registered under any applicable state or foreign
securities laws or sold pursuant to an exemption from registration under the
Securities Act of 1933, as amended, and any applicable state or foreign
securities laws. Purchaser further acknowledges that the Company has not agreed
to register in the future under the Securities Act of 1933, as amended, or any
state or foreign securities laws all or any portion of the Capital Stock.
.8 Financing. Subject to obtaining the consent of its lenders referenced in
Section 5.4 above, Purchaser has, on the date of this Agreement, the financial
capability and all of the funds (or commitments for all of the funds) required
in order to complete this transaction, on the terms contained in this Agreement,
and will have all such capability as of the Closing Date.
.9 Full Disclosure. This Agreement (including the Schedules) does not
(i) contain any representation, warranty or information of or relating to the
Purchaser that is false or misleading with respect to any material fact, or
(ii) omit to state any material fact necessary in order to make such
representations, warranties and information contained and to be contained herein
and therein (in the light of the circumstances under which such representations,
warranties and information were or will be made or provided) not false or
misleading.
.6 COVENANTS.
.1 Conduct of the Business.
.A From the date of this Agreement until the Closing Date, except as set forth
on the attached Conduct of Business Schedule, (i) the Company shall use its
commercially reasonable efforts to carry on its business according to its
ordinary course of business and substantially in the same manner as conducted
prior to the date of this Agreement; provided that, the foregoing
notwithstanding, the Company may use all available cash to repay any
Indebtedness prior to the Closing, (ii) the Company shall use reasonable
commercial efforts to preserve the Company’s existence and business organization
intact and to preserve the Company’s business, properties, assets and
relationships with its personnel, suppliers, customers and others with whom it
has business relations and (iii) the Company shall distribute all cash and cash
equivalents to its shareholders, except for cash necessary to cover outstanding
checks as of the Closing Date.

 

- 24 -



--------------------------------------------------------------------------------



 



.B From the date of this Agreement until the Closing Date, except as otherwise
provided for by this Agreement or consented to in writing by Purchaser, the
Company shall not intentionally take any action which, if taken after the date
of the Latest Balance Sheet, would be required to be disclosed on the
Developments Schedule pursuant to Section .4.6.
.2 Access to Books and Records. From the date of this Agreement until the
Closing Date, the Company shall, subject to Section .7.5, provide Purchaser and
its authorized representatives (“Purchaser’s Representatives”) with access
deemed reasonable by the Company during normal business hours and upon
reasonable notice, to the offices, properties, personnel, books and records of
the Company in order for Purchaser to have the opportunity to make such
investigation as it shall reasonably desire to make of the affairs of the
Company (except that Purchaser shall conduct no environmental sampling or
testing of the sort commonly referred to as a Phase I Environmental
Investigation without the prior written consent of the Company). Purchaser
acknowledges that it is and remains bound by the Confidentiality Agreement,
dated June 17, 2011, between Purchaser and KippsDeSanto & Co. on behalf of the
Company and Sellers (the “Confidentiality Agreement”).
.3 Conditions. The Company shall use commercially reasonable efforts to cause
the conditions set forth in Section .2.1 of this Agreement to be satisfied and
to consummate the transactions contemplated in this Agreement as soon as
reasonably possible after the satisfaction of the conditions set forth in
Section .2.1 (other than those to be satisfied at the Closing).
.4 Exclusive Dealing. During the period from the date of this Agreement through
the Closing Date or the earlier termination of this Agreement pursuant to
Section .8.1 of this Agreement, neither any Seller nor the Company shall take or
permit any other Person on its behalf to take any action to encourage, initiate
or engage in discussions or negotiations with, or provide any information to,
any Person (other than Purchaser and Purchaser’s Representatives) concerning any
purchase of the Capital Stock, any merger involving the Company, any sale of
substantially all of the assets of the Company, or other similar transaction
involving the Company (other than assets sold in the ordinary course of
business).
.5 Notification. From the date of this Agreement until the Closing Date, the
Company shall disclose to Purchaser in writing (in the form of updated
disclosure schedules) any variances from the representations and warranties
contained in Section .3 or Section .4 of this Agreement and of any other fact or
event that would cause or constitute a breach of the covenants in this Agreement
made by the Company or the Sellers, in each case promptly upon discovery. Such
disclosures shall amend and supplement the appropriate disclosure schedules
delivered on the date of this Agreement and attached to this Agreement; provided
that, such disclosures shall not be deemed to amend and supplement the
appropriate disclosure schedules for purposes of the conditions to closing set
forth in Section .2.1.A above or Purchaser’s ability to terminate this Agreement
pursuant to Section .8.1.B below. Notwithstanding the foregoing, unless
Purchaser provides the Company with a termination notice within five days after
delivery by the Company of an updated disclosure schedule pursuant to this
Section 6.5, Purchaser shall be deemed to have waived its right to terminate
this Agreement or prevent the consummation of the transactions contemplated by
this Agreement pursuant to Section .2.1.A of this Agreement with respect to the
information contained in such updated disclosure schedules. The delivery of any
such updated disclosure schedules will be deemed to have cured any
misrepresentation or breach of warranty that otherwise might have existed under
this Agreement by reason of such variance or inaccuracy and Purchaser shall not
have any claim (whether for indemnification or otherwise) against the Company,
the Seller Representative or any Seller for any such variance or inaccuracy.

 

- 25 -



--------------------------------------------------------------------------------



 



.6 Public Announcements. Prior to the Closing, neither the Company, the Sellers
nor the Purchaser shall, nor shall any of their respective Affiliates, without
the approval of the other Parties, issue any press releases or otherwise make
any public statements with respect to the transactions contemplated by this
Agreement, except as may be required by applicable law or regulation or by
obligations pursuant to any listing agreement with any national securities
exchange.
.7 Further Assurances. At any time and from time to time after the Closing, the
Sellers and the Seller Representative shall, at the reasonable request of the
Purchaser and at the Purchaser’s expense but without further consideration,
execute and deliver any further deeds, bills of sale, endorsements, assignments,
and other instruments of conveyance and transfer, and take such other actions as
the Purchaser may reasonably request in order (i) to more effectively transfer,
convey, assign and deliver to the Purchaser, and to place the Purchaser in
actual possession and operating control of, and to vest, perfect or confirm, of
record or otherwise, in the Purchaser all right, title and interest in, to and
under the Shares and the assets, properties and rights of the Company, or
(ii) to otherwise carry out the intents and purposes of this Agreement.
.8 Confidentiality.
.A Commencing on the date hereof and continuing for a period of five (5) years
thereafter, (i) each of the Sellers will not divulge, transmit or otherwise
disclose (except as legally compelled by court order, and then only to the
extent required, after prompt notice to the Purchaser of any such order),
directly or indirectly, any Confidential Information with respect to the
Business and (ii) the Sellers will not use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Purchaser or
the Company.
.B Commencing on the date hereof and thereafter, the Sellers shall not take any
action to disparage or criticize the Purchaser or its Affiliates, directors,
owners, personnel or customers that is intended to injure or hinder the business
relationships of the Company, or to engage in any other action with the same
intent.
.C It is the desire and intent of the parties to this Agreement that the
provisions of this Section 6.8 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provisions or portion of this
Section 6.8 shall be adjudicated to be invalid or unenforceable, this
Section 6.8 shall be deemed amended to delete therefrom such provision or
portion adjudicated to be invalid or unenforceable, such amendment to apply only
with respect to the operation of such Section in the particular jurisdiction in
which such adjudication is made.
.D The parties recognize that the performance of the obligations under this
Section 6.8 by the Sellers is special, unique and extraordinary in character,
and that in the event of the breach by the Sellers of the terms and conditions
of this Section 6.8, the Purchaser and the Company shall be entitled, if they so
elect, to obtain damages for any breach of this Section 6.8 or to enforce the
specific performance thereof by the Sellers.

 

- 26 -



--------------------------------------------------------------------------------



 



.7 COVENANTS OF PURCHASER.
.1 Access to Books and Records. From and after the Closing, Purchaser shall
cause the Company to provide the Seller Representative and its authorized
representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Company
with respect to periods or occurrences prior to the Closing Date in connection
with any matter, whether or not relating to or arising out of this Agreement or
the transactions contemplated by this Agreement. Unless otherwise consented to
in writing by the Seller Representative, Purchaser shall not, and shall not
permit the Company to, for a period of five years following the Closing Date,
destroy, alter or otherwise dispose of any books and records of the Company, or
any portions of such books and records, relating to periods prior to the Closing
Date without first giving reasonable prior notice to the Seller Representative
and offering to surrender to the Seller Representative (on behalf of the
Sellers) such books and records or such portions of such books and records.
.2 Notification. From the date of this Agreement until the Closing Date,
Purchaser shall disclose to the Company in writing any material variances from
Purchaser’s representations and warranties contained in Section .5 of this
Agreement promptly upon discovery; provided that, such disclosures shall not be
deemed to have any effect for purposes of the conditions to closing set forth in
Section .2.1.C above or the Company’s ability to terminate this Agreement
pursuant to Section .8.1.C below. Notwithstanding the foregoing, unless the
Company provides Purchaser with a termination notice within five business days
after delivery by Purchaser of a notice of material variance pursuant to this
Section .2, the Company shall be deemed to have waived its right to terminate
this Agreement or prevent the consummation of the transactions contemplated by
this Agreement pursuant to Section .2.2.A of this Agreement with respect to the
information contained in such notice of material variance. Purchaser shall
promptly notify the Company if Purchaser obtains knowledge that the
representations and warranties of Sellers or the Company in this Agreement and
the disclosure schedules to this Agreement are not true and correct in all
material respects, or if Purchaser obtains knowledge of any material errors in,
or omissions from, the disclosure schedules to this Agreement.
.3 Employment and Benefit Arrangements. For a period of one year following the
Closing Date, Purchaser shall cause the Company to continue all Plans set forth
in the Employee Benefit Schedule, or make available alternative benefits, plans,
arrangements and agreements that are substantially comparable, in the aggregate,
to such plans, arrangements and agreements. Purchaser shall use commercially
reasonable efforts to provide Employees with service credit for all purposes
under any successor employee benefit plans and arrangements sponsored by
Purchaser. To the extent that Purchaser modifies any coverage or benefit plans
under which the Employees participate, to the extent permitted and commercially
reasonable, Purchaser shall waive any applicable waiting periods, pre-existing
conditions or actively-at-work requirements and shall give such Employees credit
under the new coverages or benefit plans for deductibles, co-payments and
out-of-pocket payments that have been paid during the year in which such
coverage or plan modification occurs. This Section 7.3 shall survive the
consummation of the transactions contemplated by this Agreement and shall be
binding on all successor and assigns.
.4 Conditions. Purchaser shall use commercially reasonable efforts to cause the
conditions set forth in Section .2.2 of this Agreement to be satisfied and to
consummate the transactions contemplated in this Agreement.

 

- 27 -



--------------------------------------------------------------------------------



 



.5 Contact with Customers and Suppliers. Prior to the Closing, Purchaser and
Purchaser’s Representatives shall contact and communicate with the employees,
customers, suppliers and other business relations of the Company in connection
with the transactions contemplated by this Agreement only with the prior written
consent of the Company and the Seller Representative.
.8 TERMINATION.
.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
.A by the mutual written consent of Purchaser and the Seller Representative (on
behalf of the Sellers and the Company);
.B by Purchaser, if there has been a material violation or breach by the Company
or the Sellers of any covenant, representation or warranty contained in this
Agreement and such violation or breach has not been waived by Purchaser;
.C by the Seller Representative (on behalf of the Sellers and the Company), if
there has been a material violation or breach by Purchaser of any covenant,
representation or warranty contained in this Agreement and such violation or
breach has not been waived by the Seller Representative; or
.D by either Purchaser or the Seller Representative (on behalf of the Sellers
and the Company) if the transactions contemplated by this Agreement have not
been consummated on or prior to December 31, 2011; provided that, neither
Purchaser nor the Seller Representative shall be entitled to terminate this
Agreement pursuant to this Section .1.D if such Person’s (or any Seller’s, in
the case of the Seller Representative) willful breach of this Agreement has
prevented the consummation of the transactions contemplated by this Agreement.
.2 Effect of Termination. In the event of termination of this Agreement by
either Purchaser or the Seller Representative as provided above, the provisions
of this Agreement shall immediately become void and of no further force or
effect (other than this Section .2 and Section .12 of this Agreement and the
Confidentiality Agreement which shall survive the termination of this Agreement
in accordance with their terms), and there shall be no liability on the part of
any of Purchaser, the Company, or the Sellers to one another, except for willful
breaches of the covenants contained in this Agreement prior to the time of such
termination.
.9 SELLER REPRESENTATIVE.
.1 Designation. Richard N. Steegstra (the “Seller Representative”), is by this
Agreement authorized to serve as the representative of each Seller with respect
to the matters expressly set forth in this Agreement to be performed by the
Seller Representative. Notwithstanding anything to the contrary contained in
this Agreement, the Seller Representative shall have no obligation to act on
behalf of any Seller in connection with the matters set forth in this Agreement.
In the event that Richard N. Steegstra should be unable or unwilling to serve,
Barry J. Solem will act as the Seller Representative, and in the event that
Barry J. Solem should be unable or unwilling to serve, then a substitute Seller
Representative shall be appointed by the written consent of Persons then holding
a majority of the Percentage Interests hereunder.

 

- 28 -



--------------------------------------------------------------------------------



 



.2 Authority. Each Seller, by his, her or its execution of this Agreement, and
each Company Option Holder hereby irrevocably appoints the Seller Representative
as the agent, proxy and attorney-in-fact for such Seller and/or Company Option
Holder for all purposes of this Agreement (including the full power and
authority on such holder’s behalf) (a) to consummate the transactions
contemplated in this Agreement, (b) to pay such Person’s expenses incurred in
connection with the negotiation and performance of this Agreement (whether
incurred on or after the date of this Agreement), (c) to make any determinations
and settle any matters in connection with the adjustment of the Aggregate
Closing Consideration contemplated by Section .1.2 or the Aggregate
Consideration under this Agreement, (d) to distribute any funds payable by
Purchaser under this Agreement which are for the account of the Sellers or the
Company Option Holders pursuant to the provisions of the Consideration
Allocation and Mechanics Schedule, (e) to deduct and/or hold back through the
Paying Agent or otherwise any funds which may be payable to any Seller or
Company Option Holder pursuant to the terms of this Agreement in order to pay,
or establish a reserve for, any amount which may be payable by such Seller or
Company Option Holder (individually, or in the aggregate) under this Agreement,
including the indemnification provisions of Section 10.2, (f) to resolve or
settle any indemnification claim made by Purchaser against the Sellers, (g) to
endorse and deliver any certificates or instruments representing the Capital
Stock and execute such further instruments of assignment as Purchaser shall
reasonably request, (h) to execute and deliver on behalf of such Seller or
Company Option Holder any amendment to the terms of this Agreement, (i) to take
all other actions to be taken by or on behalf of such Seller or Company Option
Holder in connection herewith, (j) to retain funds for reasonably anticipated
expenses and liabilities, and (k) to do each and every act and exercise any and
all rights which such Seller or Company Option Holder or the Sellers or Company
Option Holders collectively are permitted or required to do or exercise under
this Agreement). The Sellers, Company Option Holders and Purchaser agree that
the Seller Representative may be reimbursed from the Aggregate Closing
Consideration and Earn-Outs held by the Paying Agent for distribution to the
Sellers, promptly upon providing a reasonable accounting of such fees to the
Paying Agent, for any fees or expenses incurred by the Seller Representative in
exercising its authority under this Agreement and taking any actions pursuant to
the terms and conditions of this Agreement or the other agreements contemplated
by this Agreement, and, upon the request of the Seller Representative from time
to time, the Paying Agent shall withhold from such Aggregate Closing
Consideration and Earn-Outs one or more reasonable reserves for such purpose.
.3 Exculpation.
.A Neither the Seller Representative nor any agent employed by it shall incur
any liability to any other Person by virtue of the failure or refusal of the
Seller Representative for any reason to consummate the transactions contemplated
by this Agreement or relating to the performance of its other duties under this
Agreement or any of its omissions or actions with respect to such matters. For
the avoidance of doubt, Purchaser shall be entitled to rely on the acts, to the
extent authorized under this Agreement, of the Seller Representative.
.B The Seller Representative shall have no obligations to make any payments,
including on behalf of any Seller or any other Person, other than any
obligations as a Seller in its capacity as such under this Agreement and the
distributions contemplated by the Consideration Allocation and Mechanics
Schedule.

 

- 29 -



--------------------------------------------------------------------------------



 



.10 ADDITIONAL COVENANTS AND AGREEMENTS.
.1 Survival. The representations and warranties contained in Sections .3, .4,
and .5 of this Agreement shall survive the Closing and shall terminate on the
date that is eighteen (18) months after the Closing Date and the covenants in
this Agreement shall survive the Closing indefinitely, provided, however, the
covenants contained in Sections .6 and .7 shall terminate on the Closing Date
unless a specific covenant contained in Sections .6 and .7 requires performance
after the Closing Date, in which case such covenant shall survive for a period
of thirty (30) days following the date on which the performance of such covenant
is required to be completed (the “General Survival Date”); provided, further,
however, (i) that the representations and warranties contained in Sections 3.1
(Authority), .3.4 (Ownership), .4.1 (Organization and Corporate Power), 4.2
(Subsidiaries and Investments), .4.3.A (Authorization; Valid and Binding
Agreement), .4.4 (Capital Stock) and .4.19 (Brokerage and Expenses) (the
“Fundamental Representations”) shall survive the Closing indefinitely and
(ii) that the representations and warranties pursuant to Section .4.8 (Tax
Matters) shall survive the Closing and shall terminate on the date which is
thirty (30) days after the expiration of the statute of limitations applicable
to such matters, as such may be extended (the “Tax Survival Date”).
.2 Indemnification by Sellers.
.A From and after the Closing (but subject to the provisions of this Section
.10), each Seller, severally and not jointly, agrees to defend, indemnify and
hold harmless the Purchaser Indemnitees (as defined below) from and against any
damages, losses, liabilities, obligations, claims of any kind, interest or
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (individually a “Loss” and collectively “Losses”), suffered, incurred
or paid by Purchaser or any of its Affiliates, officers, directors, employees or
agents (the “Purchaser Indemnitees”) to the extent such Loss results from or
arises out of a breach by such Seller of a representation or warranty of such
Seller contained in Section .3 or a covenant or agreement by such Seller
contained in Section .1. In the event that such Seller’s liability under this
Section .2(a) for Losses to Purchaser Indemnitees exceeds the net cash proceeds
such Seller receives pursuant to Section .1.1 (taking into account any
adjustments as set forth in Section .1.2) with respect to such Seller’s Capital
Stock, the Purchaser will have the right to indemnification for such excess
Losses out of the Escrow Funds. For purposes of determining the amount of a Loss
resulting from a breach of any representation or warranty of any Seller
contained in this Agreement, the terms “materiality” or “Material Adverse
Effect” or words of similar import contained in such representation or warranty
shall in each case be disregarded and without effect (as if such terms were
deleted from such representation or warranty). All payments by or on behalf of
individual Sellers under this Section .2(a) shall be treated by the Parties as
an adjustment to the proceeds received by those respective individual Sellers
pursuant to Section .1.
.B From and after the Closing (but subject to the provisions of this Section
.10), the Seller Representative on behalf of the Sellers jointly agrees to
defend, indemnify and hold harmless the Purchaser Indemnitees against any Losses
suffered by the Purchaser Indemnitees to the extent such a Loss results from or
arises out of (i) a breach of any representation or warranty of the Company
contained in this Agreement, in each case taking into account any disclosure
made pursuant to Section .6.5, or (ii) any Losses or liability of the Company
for the payment of Taxes related to any taxable period (or portion of such
taxable period) ending on or before the Closing Date to the extent such income
Taxes were not included as a liability in the calculation of Net Working Capital
(“Tax Losses”), (iii) any Indebtedness (other than to the extent reflected in
the calculation of the Aggregate Closing Consideration) and (iv) any unpaid
Transaction Fees (other than to the extent reflected in

 

- 30 -



--------------------------------------------------------------------------------



 



the calculation of the Aggregate Closing Consideration). Notwithstanding the
immediately preceding sentence, the Seller Representative shall not have any
liability to the Purchaser Indemnitees under Section 10.2(b)(i) unless the
aggregate of all Losses relating to indemnifications under Section 10.2(b)(i)
exceeds on a cumulative basis an amount equal to $175,000 (the “Deductible”),
and then only to the extent such Losses exceed the Deductible. Additionally, the
aggregate liability of the Seller Representative to Purchaser Indemnitees
relating to a breach of any representation, warranty or covenant of the Company
contained in this Agreement shall in no event exceed, in the aggregate, at any
time an amount equal to the Escrow Funds (disregarding any interest accrued on
the Escrow Amount) (the “Cap”). For purposes of determining the amount of a Loss
resulting from a breach of any representation or warranty of the Company
contained in this Agreement, the terms “materiality” or “Material Adverse
Effect” or words of similar import contained in such representation or warranty
shall in each case be disregarded and without effect (as if such terms were
deleted from such representation or warranty). All payments made under this
Section .2(b) shall be made from, but only from, the proceeds in the Escrow and
shall be treated by the Parties as an adjustment to the proceeds received by the
Sellers pursuant to Section .1 of this Agreement. Notwithstanding the foregoing,
the Deductible shall not be applicable for Losses resulting from actual fraud,
the Fundamental Representations or a breach of Section .2.B(ii). With respect to
any claim for indemnification under this Section 10.2(b), a Purchaser Indemnitee
may seek reimbursement pursuant to the terms of the Escrow Agreement solely to
the extent of the Escrow Fund as may then be remaining.
.C Notwithstanding anything to the contrary contained in Section 10.2(b) or
elsewhere in this Agreement, with respect to Tax Losses:
(i) the Purchaser Indemnitees must first seek reimbursement from the Escrow
Funds pursuant to the terms of the Escrow Agreement. To the extent the funds
remaining in the Escrow Fund are insufficient to reimburse the Purchaser
Indemnitees for such Tax Losses, (A) the Purchaser Indemnitees may seek
reimbursement from the Majority Sellers for the amount of such Tax Losses in
excess of the remaining Escrow Funds (“Excess Tax Losses”), (B) the Majority
Sellers agree to jointly and severally indemnify the Purchaser Indemnitees for
all Tax Losses, subject to the limitations set forth in 10.2(c)(ii) and (C) the
Majority Sellers shall have the right to fund, or be reimbursed for, any Excess
Tax Losses from reserves established pursuant to Section 9.2(e) by the Seller
Representative through the Paying Agent or otherwise, including reserves from
future Earn-Outs; and
(ii) the maximum liability of the Majority Sellers for all Tax Losses payable to
the Purchaser Indemnitees shall not exceed on a cumulative basis an amount equal
to $5,000,000, minus any Losses paid to the Purchaser Indemnitees out of the
Escrow Funds.
.D .The Sellers (including the Seller Representative) shall not have any rights,
hereunder or otherwise, to indemnification or contribution from the Company with
respect to any matter, and each Seller (including the Seller Representative)
hereby releases the Company from any liability arising out of or in connection
with any such claim
.3 Indemnification by Purchaser. From and after the Closing (but subject to the
provisions of this Section .10), Purchaser agrees to defend, indemnify and hold
harmless each Seller, Company Option Holder and their Affiliates, officers,
directors, employees and agents (the “Seller Indemnitees”) against and hold them
harmless from any Losses suffered or incurred by any such indemnified Party to
the extent arising from or related to (i) any breach of any representation or
warranty of Purchaser contained in this Agreement, (ii) any breach of any
covenant of Purchaser contained in this

 

- 31 -



--------------------------------------------------------------------------------



 



Agreement requiring performance by Purchaser prior to the Closing or by
Purchaser or the Company after the Closing, and (iii) the Company following the
Closing or actions taken by Purchaser or the Company on or after the Closing.
Notwithstanding the immediately preceding sentence, the Purchaser shall not have
any liability to the Seller Indemnitees unless the aggregate of all Losses
relating to a breach of any representation, warranty or covenant of the
Purchaser contained in this Agreement exceeds on a cumulative basis the
Deductible, and then only to the extent such Losses exceed the Deductible.
Additionally, the aggregate liability of the Purchaser to the Seller Indemnitees
relating to a breach of any representation, warranty or covenant of the
Purchaser contained in this Agreement shall in no event exceed, in the
aggregate, at any time an amount equal to the Cap. For purposes of determining
the amount of a Loss resulting from a breach of any representation or warranty
of Purchaser contained in this Agreement, the terms “materiality” or “Material
Adverse Effect” or words of similar import contained in such representation or
warranty shall in each case be disregarded and without effect (as if such terms
were deleted from such representation or warranty). All payments under this
Section .3 shall be treated by the Parties as an adjustment to the proceeds
received by the Sellers pursuant to Section .1.
.4 Expiration of Claims. Except for claims for Tax Losses for which a Purchaser
Indemnitee may seek indemnification under Section 10.2 until the date which is
thirty (30) days after the filing of the last Company Tax Return, or amendment
thereto, that is filed with respect to taxable periods ending on or prior to the
Closing Date, the ability of any Person to receive indemnification under Section
.2 or .3, shall terminate on the applicable survival termination date (as set
forth in Section .1), unless such Person or a Purchaser Indemnitee, as
applicable, shall have incurred a Loss prior to the termination date and made
either a claim for indemnification pursuant to Sections .2 or .3, prior to such
termination date, as applicable. If a Person or a Purchaser Indemnitee has made
either a claim for indemnification pursuant to Section .2 or .3 prior to such
termination date, then such claim for such Loss incurred (and only such claim
for such Loss incurred), if then unresolved, shall not be extinguished by the
passage of the deadlines set forth in Section .1. Notwithstanding anything in
this Agreement to the contrary, all claims for indemnification against the
Sellers, including the Seller Representative and/or the Majority Sellers, other
than claims based on or arising out of actual fraud, a breach of a Fundamental
Representation and/or claims for Tax Losses, shall immediately terminate and
expire as soon as the Escrow Funds are equal to zero dollars.
.5 Procedures Relating to Indemnification.
.A In order for a Party to be entitled to seek any indemnification provided for
under this Agreement (such Party the “Claiming Party”), in respect of a claim or
demand made by any Person against the Claiming Party (a “Third Party Claim”),
such Claiming Party must notify the indemnifying Party (the “Defending Party”)
in writing, and in reasonable detail, of the Third Party Claim as promptly as
reasonably possible after receipt by such Claiming Party of notice of the Third
Party Claim; provided that, subject to Section 10.4, failure to give such
notification on a timely basis shall not affect the indemnification provided
under this Agreement except to the extent the Defending Party shall have been
actually prejudiced as a result of such failure. Thereafter, the Claiming Party
shall deliver to the Defending Party, within five business days after the
Claiming Party’s receipt of such notification, copies of all notices and
documents (including court papers) received by the Claiming Party relating to
the Third Party Claim.

 

- 32 -



--------------------------------------------------------------------------------



 



.B If a Third Party Claim is made against a Claiming Party, the Defending Party
shall be entitled to participate in the defense of such Third Party Claim and,
if it so chooses, to assume the defense of such Third Party Claim (subject to a
reservation of rights) with counsel selected by the Defending Party and
reasonably satisfactory to the Claiming Party. Should a Defending Party so elect
to assume the defense of a Third Party Claim, the Defending Party shall not be
liable to the Claiming Party for legal expenses subsequently incurred by the
Claiming Party in connection with the defense of such Third Party Claim. If the
Defending Party assumes such defense, the Claiming Party shall have the right to
participate in the defense of such Third Party Claim and to employ counsel, at
its own expense, separate from the counsel employed by the Defending Party, it
being understood, however, that the Defending Party shall control such defense.
The Defending Party shall be liable for the fees and expenses of counsel
employed by the Claiming Party for any period during which the Defending Party
has not assumed the defense of such Third Party Claim. If the Defending Party
chooses to defend any Third Party Claim, then all the Parties to this Agreement
shall cooperate in the defense or prosecution of such Third Party Claim,
including by retaining and (upon the Defending Party’s request) providing to the
Defending Party all records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
under this Agreement. The Seller Representative shall act on behalf of all
Defending Parties in the case of all Third Party Claims with respect to which
Purchaser is seeking indemnification from the Purchaser Representative under
Section .2(b), with each Seller responsible for his, her or its allocable share
of such costs and expenses in accordance with his, her or its Percentage
Interest. Whether or not the Seller Representative (on behalf of the Sellers)
shall have assumed the defense of a Third Party Claim, neither Purchaser nor any
of its Affiliates shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the Seller Representative.
.6 Mitigation. Each Person entitled to indemnification under this Agreement
shall take commercially reasonable steps to mitigate all Losses after becoming
aware of any event which could reasonably be expected to give rise to any Losses
that are indemnifiable or recoverable under this Agreement or in connection with
this Agreement. In the event that an indemnifying Party makes any payment to any
indemnified Party for indemnification for which such indemnified Party could
have collected on a claim against a third party (including under any contract
and any insurance claims), the indemnifying Party shall be entitled to pursue
claims and conduct litigation on behalf of such indemnified Party and any of its
successors, to pursue and collect on any indemnification or other remedy
available to such indemnified Party with respect to such claim and generally to
be subrogated to the rights of such indemnified Party. Except pursuant to a
settlement agreed to by the indemnifying Party, the indemnified Party shall not
waive or release any contractual right to recover from a third party any Loss
subject to indemnification by this Agreement without the prior written consent
of the indemnifying Party. The indemnified Party shall, and shall cause its
Affiliates (including the Company if the Company is an Affiliate) to, cooperate
with the indemnifying Party, at the indemnifying Party’s expense, with respect
to any such effort to pursue and collect with respect to such claim.
.7 Determination of Loss Amount.
.A In no event shall Purchaser Indemnitees be entitled to recover or make a
claim for any amounts in respect of consequential, incidental or indirect
damages, lost profits or punitive damages.
.B No Purchaser Indemnitee shall be entitled to any indemnification under this
Section .10 to the extent such matter was taken into account in determining the
Final Aggregate Closing Consideration pursuant to Section .1.2.

 

- 33 -



--------------------------------------------------------------------------------



 



.8 Acknowledgment by Purchaser; Exclusive Remedy.
.A Purchaser acknowledges that it has conducted, to its satisfaction, an
independent investigation and verification of the financial condition, results
of operations, assets, liabilities, properties and projected operations of the
Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, Purchaser has relied on the results of its own
independent investigation and verification, in addition to the representations
and warranties of the Company and the Sellers expressly and specifically set
forth in this Agreement. Such representations and warranties by the Company and
the Sellers constitute the sole and exclusive representations and warranties of
the Company and the Sellers to Purchaser in connection with the transactions
contemplated by this Agreement.
.B The indemnification provided for in this Article 10 shall be the sole and
exclusive remedy of the Parties (including all Purchaser Indemnitees and Seller
Indemnitees) after the Closing for any inaccuracy of any representation or
breach of any warranty, covenant or agreement contained in this Agreement or any
of the Transaction Documents; provided, however, that (i) the Purchaser may seek
equitable or injunctive relief with respect to a breach of Section 6.8
(Confidentiality) and (ii) nothing in this Agreement shall limit in any way a
Party’s remedies with respect to fraud by any other Party in connection with
this Agreement or the transactions contemplated hereby or thereby.
.9 Tax Matters.
.A Post-Closing Returns. Purchaser shall, at Purchaser’s expense, prepare or
cause to be prepared and file or cause to be filed all Tax Returns for the
Company for all periods beginning after the Closing Date.
.B Pre-Closing Returns. The Company shall, at the Company’s expense, (i) prepare
or cause to be prepared and file or cause to be filed all Tax Returns for the
Company for periods ending prior to or including the Closing Date which have not
yet been filed as of the Closing Date; (ii) pay or cause to be paid all Tax
reported, or required to be reported, on such Tax Returns for the pre-Closing
Returns; (iii) include any income or gain recognized as a result of
Section 10.9(g) in the Sellers’ pre-Closing Tax Returns; and (iv) cause to be
prepared all such Tax Returns consistent with the past practice of the Company,
except as otherwise required by applicable law, provided that, for the avoidance
of doubt and to the extent permitted by applicable law, all deductions related
to or arising out the transactions contemplated by this Agreement shall be
treated as arising on or before the Closing Date. At least 30 days prior to the
date on which each such Tax Return is filed (including any applicable
extensions), the Seller Representative shall submit such Tax Return to the
Purchaser for the Purchaser’s review and approval, which approval shall not be
unreasonably withheld or delayed. Notwithstanding the above, all expense,
including fines, late fees and additional Taxes, resulting from or arising out
of amendments to the Company’s Tax Returns filed by or behalf of the Sellers for
periods prior to the Closing Date (other than the period beginning on January 1,
2011 and ending on the Closing Date) shall be the obligation of, and be paid by,
the Sellers.
.C Straddle Period Returns. In the case of any Straddle Period, (i) real,
personal and intangible property Taxes of the Company for the Interim Period
shall be the sole obligation of the Company and shall be equal to the amount of
such property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
the Interim Period and the denominator of which is the number of days in the
Straddle Period; and (ii) the Taxes of the Company, other than income Taxes and
those payable by the Company pursuant to clause (i) above, for the portion of
the Straddle Period other than the Interim Period shall be computed as if such
taxable period ended as of the close of business on the Closing Date, and to the
extent not accrued in the Financial Statements, shall be the obligation of the
Sellers and an indemnifiable claim of the Purchaser against the Seller
Representative under Section 10.2(b) of this Agreement.

 

- 34 -



--------------------------------------------------------------------------------



 



.D S Termination Year. Items of income, gain, loss, deduction and credit shall
be allocated between the S short year (as defined in Section 1362(e)(1)(A) of
the Code) and the C short year (as defined in Section 1362(e)(1)(B) of the Code)
pursuant to Section 1.1362-3(b)(2).
.E Conduct and Notice of Audits. After the Closing, Sellers and Purchaser shall
(i) provide to the other party such information relating to the Company as
Sellers or Purchaser may reasonably request with respect to Tax matters and
(ii) cooperate with each other in the conduct of any audit or other proceeding
with respect to any Tax involving the Company and shall retain or cause to be
retained all Books and Records pertinent to the Company for each taxable period
or portion thereof ending on or prior to the Closing Date until the expiration
of the applicable statute of limitations (giving effect to any and all
extensions and waivers). If any party to this Agreement receives any written
notice from any taxing authority proposing an adjustment to any Tax for which
any other party hereto may be obligated to indemnify under this Agreement, such
party shall give prompt written notice thereof to the other that describes such
proposed adjustment in reasonable detail; the failure to give such notice,
however, shall not reduce the obligations of a party hereunder unless, and to
the extent that, such failure prejudices the rights of the other party to
contest such Tax.
.F Amendment of Tax Returns. Without the prior written consent of the Seller
Representative, Purchaser will not amend or permit the Company to amend any Tax
Return relating to a taxable period (or portion of such taxable period) ending
on or prior to the Closing Date.
.G Section 338 Elections and Forms; Gross Up.
The Sellers and the Purchaser shall jointly make an election under Section
338(h)(10) of the Code and any corresponding elections under state, local or
foreign tax law (collectively, the “Section 338(h)(10) Elections”) in accordance
with applicable tax laws and as set forth herein and shall execute Form 8023 and
such other forms as may be necessary to effect such Section 338(h)(10) Elections
consistent with the periods contained in Section 10.9(g) (the “Section 338
Forms”).
The Purchaser and the Sellers shall be jointly responsible for the preparation
and filing of all Section 338 Forms in accordance with applicable tax laws and
the terms of this Agreement. The Sellers and Purchaser shall execute and deliver
to one another such documents or forms as are reasonably requested and are
required by any tax laws properly to complete the Section 338 Forms.
The parties agree that the Aggregate Consideration, the liabilities of the
Company and any adjustments to such liabilities will be allocated among the
assets of the Company based upon fair market value in accordance with the
provisions of a Schedule for Tax Allocations, which will be prepared in
accordance with the provisions of Section 338 of the Code (“Schedule for Tax
Allocations”). In the event that the parties allocate an amount to one or more
categories of assets in excess of its tax basis, Purchaser shall increase the
Aggregate Consideration in the amount (such amount, the “Tax Gross Up”)
necessary to compensate Sellers on an after-tax basis for any Taxes payable by
Sellers in excess of the federal 15% Tax rate with respect to such Excess
Allocation, as follows: the Tax Gross Up shall be determined without regard to
the individual circumstances of the Sellers by multiplying the Excess Allocation
by the Increased Rate and dividing the product by .85.

 

- 35 -



--------------------------------------------------------------------------------



 



For purposes of calculating the Tax Gross Up, the following definitions shall
apply:
“Excess Allocation” shall mean the amount by which the portion of the Aggregate
Consideration allocated to any category of assets exceeds the tax basis of such
category of assets.
“Increased Rate” shall mean the excess of the highest marginal federal income
Tax rate applicable to individual taxpayers with respect to the deemed sale of
the class or category of assets comprising the Excess Allocation over the
federal income 15% Tax rate.
The Schedule of Tax Allocations as of the Closing Date shall be agreed to by
Purchaser and Seller Representative as soon as practicable after the Closing
Date. If, sixty (60) days before the last date on which the Section 338(h)(10)
Elections may be filed, Purchaser and Seller Representative have not agreed to
such final Schedule, the Schedule of Tax Allocations shall be determined on the
basis of an appraisal prepared by the Firm. In the event of an adjustment to the
Aggregate Consideration in accordance with this Agreement, such adjustment shall
be made to the Aggregate Consideration paid for the assets of the Company. The
Parties will file all Tax Returns (including amended Tax Returns and claims for
refund) and information reports in a manner consistent with such allocation.
Purchaser shall pay the Tax Gross Up to the Seller Representative for
distribution to the Sellers through the Paying Agent, the amount of which shall
be agreed to in writing by Purchaser and Seller Representative prior to such
payment, or before March 1, 2012. Payments to the Sellers shall be made in
immediately available funds in the proportions to their Percentage Interests.
The Sellers and the Purchaser agree that, except as required by a final
determination with any tax authority, they will report the transfers under this
Agreement consistent with the Section 338(h)(10) Elections and will not take, or
cause to be taken, any action in connection with the filing of any tax return on
behalf of the Sellers and Purchaser or their affiliates or otherwise that would
be inconsistent with or prejudice the Section 338(h)(10) Elections or this
Section 10.9(g), and they will take all steps necessary to obtain comparable
treatment, where applicable, for state income tax purposes.
.H Tax Refunds. Any income Tax refunds that are received by Purchaser or the
Company, and any amounts credited against income Tax to which the Purchaser or
the Company become entitled in a Tax period ending after the Closing Date, that
relate to Tax periods or portions of such periods ending on or before the
Closing Date shall be for the account of the Sellers. Purchaser shall pay over
to the Seller Representative for distribution to the Sellers through the Paying
Agent any such refund or the amount of any such credit within five (5) days
after actual receipt of such refund or application of such credit against Taxes.

 

- 36 -



--------------------------------------------------------------------------------



 



.11 DEFINITIONS.
.1 Definitions. For purposes of this Agreement, the following terms, when used
in this Agreement with initial capital letters, shall have the respective
meanings set forth in this Agreement:
“Accounts Payable” means all bona fide accounts payable of the Company
(excluding Accrued Liabilities and Indebtedness) as of the Closing Date. The
Accounts Payable Schedule sets forth the Accounts Payable as of November 23,
2011.
“Accounts Receivable” means all bona fide accounts receivable of the Company
(including checks and drafts held by and for the benefit of the Company but not
yet cleared). The Accounts Receivable Schedule sets forth the Accounts
Receivable as of the date hereof, which Schedule shall be updated by the Company
in accordance as of as of November 23, 2011.
“Accrued Expenses” means all accrued expenses of the Company (exclusive of
Accounts Payable and Indebtedness) of a type shown on the Financial Statements.
The Accrued Expenses Schedule sets forth the Accrued Expenses as of the date
hereof, which Schedule shall be updated by the Company as of October 31, 2011.
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities,
contract or otherwise.
“Aggregate Closing Consideration” has the meaning given to it in Section 1.2(a).
“Aggregate Consideration” means all of the consideration due and payable to the
Company Shareholders and the Company Option Holders under this Agreement,
including, without limitation, the Estimated Aggregate Closing Consideration
pursuant to Section .1.1, positive adjustments to the Estimated Aggregate
Closing Consideration pursuant to Section .1.2, amounts released from the Escrow
Account, and any other positive adjustments to the Aggregate Consideration as
provided in this Agreement, which, except as expressly provided herein, shall be
paid by Purchaser to the Company Shareholders and Company Option Holders on the
basis of their respective Percentage Interests.
“Agreed Accounting Principles” shall mean GAAP, as modified by the matters set
forth on the attached Accounting Principles Schedule.
“Applicable Company Revenue” has the meaning given to it in Section 1.3(a).
“Books and Records” means originals or true copies of all operating data and
records of the Company including, without limitation, financial, accounting and
bookkeeping books and records, purchase and sale orders and invoices, sales and
sales promotional data, advertising materials, marketing analyses, past and
present price lists, past and present customer service files, credit files,
warranty files, batch and product serial number records and files, written
operating methods and procedures, specifications, operating records and other
information related to the Company’s assets, properties and rights, reference
catalogues, insurance files, personnel records, records relating to potential
acquisitions and other records, on whatever media, pertaining to the Company or
its business or operations, or to customers or suppliers of, or any other
parties having contracts or other business relationships with, the Company.

 

- 37 -



--------------------------------------------------------------------------------



 



“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks are permitted or required by law to be closed in the State of New York.
“Capital Stock” means the common stock of the Company.
“Claiming Party” has the meaning given to it in Section 10.5(a).
“Closing” has the meaning given to it in Section 1.4.
“Closing Date” has the meaning given to it in Section 1.4.
“Closing Statement” has the meaning given to it in Section 1.2(c).
“Code” has the meaning given to it in Section 4.12(a).
“Company Option” means a stock option with respect to the Capital Stock of the
Company under the Company Option Plan or otherwise and shall include a stock
appreciation right based upon the Capital Stock of the Company.
“Company Option Holder” means the holder of a Company Option.
“Company Option Plan” has the meaning given to it in Section .1.6.
“Company Shareholder” means a Seller.
“Confidential Information” means any information (other than information which
is generally available to the public, other than as a result of a breach by any
Person with any confidentiality obligation to the Company) concerning the
organization, business or finances of the Company or of any third party which
the Company is currently under an obligation to keep confidential or that is
currently maintained by the Company as confidential, including, without
limitation, confidential or secret processes, products, technology, know-how,
merchandising and advertising programs and plans, suppliers, services,
techniques, customers and plans with respect to the Company.
“Confidentiality Agreement” has the meaning given to it in Section 6.2.
“Deductible” has the meaning given to it in Section 10.2(b).
“Defending Party” has the meaning given to it in Section 10.5(a).
“Disputed Items” has the meaning given to it in Section 1.2(d).
“Earn-Out” has the meaning given to it in Section 1.3(a).

 

- 38 -



--------------------------------------------------------------------------------



 



“Earn-Out Percentage” has the meaning given to it in Section 1.3(a).
“Earn-Out Year” has the meaning given to it in Section 1.3(a).
“Employee” has the meaning given to it in Section 4.18(a).
“Environmental Laws” means all federal, state, local and foreign statutes,
regulations, ordinances and other provisions having the force or effect of law,
and all judicial and administrative orders and determinations that are binding
upon the Company concerning pollution or protection of the environment,
including without limitation all those relating to the, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, discharge,
release, threatened release, control, or cleanup of any Hazardous Substances, as
such of the foregoing are promulgated and in effect on or prior to the Closing
Date.
“Escrow Account” means the account established by the Escrow Agent pursuant to
the terms of the Escrow Agreement.
“Escrow Agent” means Wells Fargo Bank, N.A.
“Escrow Agreement” means the Escrow Agreement, in the form of the attached
Exhibit A, to be entered into by Purchaser, Seller Representative, and the
Escrow Agent.
“Escrow Amount” means $3,000,000.
“Escrow Funds” means, as of any date of determination, the excess (if any) of
the Escrow Amount minus the sum of all distributions and other payments to any
Person from the Escrow Account paid pursuant to the terms of the Escrow
Agreement on or prior to such date of determination.
“Estimated Aggregate Closing Consideration” has the meaning given to it in
Section 1.2(b).
“Excess Tax Losses” has the meaning given to it in Section 10.2(c).
“Final Aggregate Closing Consideration” has the meaning given to it in
Section 1.2(e).
“Financial Statements” has the meaning given to it in Section 4.5(a).
“Firm” has the meaning given to it in Section 1.2(d).
“Fundamental Representations” has the meaning given to it in Section 10.1.
“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement, applied in a manner consistent with those used in
preparing the Company’s audited consolidated balance sheet and statements of
income and cash flows for the fiscal year ended December 31, 2010.
“General Survival Date” has the meaning given to it in Section 10.1.

 

- 39 -



--------------------------------------------------------------------------------



 



“Governmental Body” means any federal, state, local, municipal, foreign or other
government or quasi-governmental authority or any department, agency,
commission, board, subdivision, bureau, agency, instrumentality, court or other
tribunal of any of the foregoing.
“Government Contract” means a contract or agreement between the Company and a
Governmental Body, or a prime contractor or subcontractor thereof.
“Hazardous Substance” means any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation, and Liability Act 42 U.S.C.
§ 9601 et seq., and shall also include petroleum.
“Indebtedness” means, with respect to the Company, (i) the principal amount,
plus any related accrued interest and prepayment premiums or penalties, of all
indebtedness for borrowed money owed by the Company pursuant to the agreements
listed in section (a)(vi) of the Contracts Schedule, (ii) any obligation
evidenced by any note, bond, debenture or other debt security, (iii) any
obligations under capitalized or synthetic leases with respect to which a Person
is liable, contingently or otherwise, as obligor, guarantor or otherwise, or
with respect to which obligations a Person assures a creditor against loss (it
being understood that leases characterized as operating leases as of the date of
this Agreement will not be recharacterized as capital leases), (iv) any
obligations of the Company which would become due and owing under any
employment, severance, bonus, commission, non-competition or similar agreement
upon the execution of this Agreement or the consummation of the transactions
contemplated hereby, and (v) customer deposits and unliquidated progress
payments received under Government Contracts, (vi) all obligations of the types
described in clauses (i) through (v) above of any Person other than the Company,
the payment of which is guaranteed, directly or indirectly, by the Company and
(vii) any fees, penalties, premiums or accrued and unpaid interest, with respect
to the foregoing (in the case of prepayments or otherwise).
“Intellectual Property” means all intellectual property used to conduct the
Business including, without limitation, (i) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications, and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions, and re-examinations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (iii) all copyrightable works, all copyrights,
and all applications, registrations and renewals in connection therewith,
(iv) all mask works and all applications, registrations, and renewals in
connection therewith, (v) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (vi) all
computer software (including data and related documentation and including
software installed on hard disk drives) other than off-the-shelf computer
software subject to shrinkwrap or clickwrap licenses and (vii) all copies and
tangible embodiments of any of the foregoing (in whatever form or medium).

 

- 40 -



--------------------------------------------------------------------------------



 



“Interim Period” means that portion of a Straddle Period that begins on the
Closing Date.
“Inventory” means all raw material, work-in-process and finished goods inventory
of the Company. The Inventory Schedule sets forth the principal categories of
the Inventory as of November 23, 2011 (the details of which Inventory are
contained in the Company’s financial accounting system available to the
Purchaser).
“Key Employees” means those employees of the Company listed on the Key Employees
Schedule.
“Knowledge” (whether or not capitalized) of any individual Person means the
actual knowledge, rather than constructive or imputed knowledge, of such Person,
after reasonable inquiry. “Company’s knowledge” and phrases of like import shall
mean the knowledge of any the Key Employees.
“Latest Balance Sheet” has the meaning given to it in Section 4.5.
“Leased Real Property” has the meaning given to it in Section 4.7(b).
“Liens” means any lien, mortgage, security interest, pledge deposit,
encumbrance, or other similar restriction.
“Loss” and “Losses” has the meaning given to them in Section 10.2(a).
“Majority Sellers” means Richard N. Steegstra and Barry J. Solem.
“Material Adverse Effect” means any effect, change, development or circumstance
that, individually or in the aggregate, is materially adverse to the business,
assets, results of operations or financial condition of the Company, taken as a
whole, but excluding (and none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect) any effect,
change, development or circumstance resulting or arising from (i) any general
deterioration in the economy or change in financial or market conditions
generally affecting the industries in which the Company operates, (ii) the
announcement or pendency of the transactions contemplated by this Agreement,
(iii) changes in laws, rules, regulations, orders or other binding directives
issued by any governmental entity that are not specific to the business or
markets in which the Company operates, (iv) changes in GAAP, (v) any act of
terrorism, declaration of war or other global unrest or international
hostilities except to the extent such events result in direct loss or damage to
the tangible assets of the Company, (vi) any matter set forth in the disclosure
schedules to this Agreement or (vii) negotiations between the Sellers and
Purchaser regarding the Agreement, compliance with the terms of, or the taking
of any action contemplated by the Agreement or any related action. Purchaser
acknowledges that there could be a disruption to the Company’s business as a
result of the execution of this Agreement or the announcement or pendency of the
transactions contemplated by this Agreement, and Purchaser agrees that such
disruptions do not and shall not constitute a Material Adverse Effect.

 

- 41 -



--------------------------------------------------------------------------------



 



“Net Working Capital” means (i) all current assets (excluding Cash On Hand) of
the Company as of the close of business on the Closing Date, minus (ii) Accounts
Payable, Accrued Expenses and all other current liabilities, including the
amount of accrued and unpaid sick leave as of the Closing (but excluding any
items constituting Indebtedness and Seller Transaction Expenses) of the Company
as of the close of business on the Closing Date, in each case calculated in
accordance with the Agreed Accounting Principles. For the avoidance of doubt,
the determination of Estimated Aggregate Closing Consideration and Aggregate
Closing Consideration and the preparation of the Closing Statement shall take
into account only the same components (i.e., line items) of, and adjustments to,
the Estimated Aggregate Closing Consideration reflected on the Accounting
Principles Schedule and used in calculating the Net Working Capital Target.
Further to the preceding sentence, the calculation of Estimated Aggregate
Closing Consideration was determined, and any such calculation of Aggregate
Closing Consideration on the Closing Statement shall be determined, in
accordance with the Agreed Accounting Principles (and without any change in or
introduction of any new reserves). The Parties agree that the purpose of
preparing and calculating the Estimated Aggregate Closing Consideration and the
Closing Statement under this Agreement is to measure changes in Net Working
Capital without the introduction of new or different accounting methods,
policies, practices, procedures, classifications, judgments or estimation
methodologies from the Agreed Accounting Principles.
“Net Working Capital Target” means $2,763,874, plus the estimated amount of
accrued and unpaid sick leave as of the Closing.
“Non-Competition Agreement” means the Non-Competition Agreement, in the form of
the attached Exhibit B, to be entered into by Purchaser, the Company and each
Seller.
“Objections Statement” has the meaning given to it in Section 1.2(d).
“Option Cancellation Agreement” has the meaning given to it in Section .1.6.
“Option Share” has the meaning given to it in Section .1.6.
“Paying Agent” means Wells Fargo Bank, N.A.
“Pension Plans” has the meaning given to it in Section 4.12(a).
“Percentage Interest” means, with respect to each Seller and each Option Holder,
a percentage, converted to a percentage from a fraction, the numerator of which
is the total number Shares and Option Shares owned by such Seller and/or Option
Holder as of the Closing Date, and the denominator of which is the aggregate
number of Shares and Option Shares outstanding as of the Closing. Each Seller’s
and Option Holder’s Percentage Interest is set forth in the Capitalization
Schedule.
“Permits” means all permits, licenses, consents, franchises, approvals and other
authorizations required from any Governmental Body or other Person in connection
with the Company’s business and operations and necessary to conduct the
Company’s business and operations as presently conducted.

 

- 42 -



--------------------------------------------------------------------------------



 



“Permitted Liens” means (i) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Company,
(ii) mechanic’s, carriers’, workers’, repairers’ and similar statutory Liens
arising or incurred in the ordinary course of business for amounts which are not
delinquent and which are not, individually or in the aggregate, material,
(iii) zoning, entitlement, building and other land use regulations imposed by
governmental agencies having jurisdiction over the Leased Real Property which
are not violated by the current use and operation of the Leased Real Property,
(iv) covenants, conditions, restrictions, easements and other similar matters of
record affecting title to the Leased Real Property which do not materially
impair the occupancy or use of the Leased Real Property for the purposes for
which it is currently used or proposed to be used in connection with the
Company’s businesses, (v) public roads and highways, (vi) Liens arising under
worker’s compensation, unemployment insurance, social security, retirement and
similar legislation, (viii) purchase money Liens and Liens securing rental
payments under capital lease arrangements, (ix) other Liens arising in the
ordinary course of business and not incurred in connection with the borrowing of
money, (x) Liens, the existence of which would not reasonably be expected to
have a Material Adverse Effect, and (xi) those matters identified on the
attached Permitted Liens Schedule.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision of such governmental agency.
“Plans” has the meaning given to it in Section 4.12(a).
“Prepaid Expenses” means all prepaid expenses of the Company of a type shown on
the Financial Statements. The Prepaid Expenses Schedule sets forth the Prepaid
Expenses as of the date hereof, which Schedule shall be updated by the Company
as of November 23, 2011.
“Purchaser Indemnitees” has the meaning given to it in Section 10.2(a).
“Purchaser’s Representatives” has the meaning given to it in Section 6.2.
“Registered Intellectual Property” has the meaning given to it in
Section 4.10(a).
“Schedule for Tax Allocations” has the meaning given to it in Section 10.9(f).
“Section 338(h)(10) Elections” has the meaning given to it in Section 10.9(f).
“Section 338 Forms” has the meaning given to it in Section 10.9(f).
“Securities Act” means the Securities Act of 1933, as amended.
“Seller Indemnities” has the given to it in Section 10.3.
“Seller Representative” has the meaning given to it in Section 9.1.

 

- 43 -



--------------------------------------------------------------------------------



 



“Seller Transaction Expenses” means the fees and expenses payable on behalf of
the Sellers by the Company arising from, incurred in connection with or incident
to this Agreement and the transactions contemplated by this Agreement.
“Shares” has the meaning given to it in Recital A.
“Straddle Period” means any taxable period that begins before and ends after the
Closing Date.
“Tangible Personal Property” means all of the tangible personal property (other
than Inventory) owned or leased by the Company or in which the Company has any
interest, including, without limitation, production and processing equipment,
warehouse equipment, computer hardware, furniture and fixtures, tooling,
transportation equipment, leasehold improvements, supplies and other tangible
assets.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, including any interest, penalty or addition to such
items, whether disputed or not.
“Tax Benefit” has the meaning given to it in Section 10.8.
“Tax Gross Up” has the meaning given to it in Section 10.9(f).
“Tax Losses” has the meaning given to it in Section 10.2(b).
“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any governmental entity or other authority in connection with
the determination, assessment or collection of any Tax or the administration of
any laws, regulations or administrative requirements relating to any Tax.
“Tax Survival Date” has the meaning given to it in Section 10.1.
“Third Party Claim” has the meaning given to it in Section 10.5(a).
“Welfare Plans” has the meaning given to it in Section 4.12(a).
.2 Other Definitional Provisions.
.A All references in this Agreement to Exhibits, disclosure schedules, Sections,
subsections and other subdivisions refer to the corresponding Exhibits,
disclosure schedules, Sections, subsections and other subdivisions of or to this
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Sections, subsections or other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language of this Agreement.

 

- 44 -



--------------------------------------------------------------------------------



 



.B Exhibits and disclosure schedules attached to this Agreement are by this
reference incorporated in this Agreement for all purposes.
.C The words “this Agreement,” “by this Agreement,” and “of this Agreement,” and
words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The words “this Section” and
“this subsection,” and words of similar import, refer only to the Section or
subsection of this Agreement in which such words occur. The word “or” is
exclusive, and the word “including” (in its various forms) means including
without limitation.
.D Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined in this Agreement) in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.
.12 MISCELLANEOUS.
.1 Press Releases and Communications. No press release or public announcement
related to this Agreement or the transactions contemplated in this Agreement, or
prior to the Closing, any other announcement or communication to the employees,
customers or suppliers of the Company, shall be issued or made by any Party to
this Agreement without the joint approval of Purchaser and the Seller
Representative, unless required by law (in the reasonable opinion of counsel) in
which case Purchaser and the Seller Representative shall have the right to
review such press release, announcement or communication prior to its issuance,
distribution or publication.
.2 Expenses. Except as otherwise expressly provided in this Agreement, Purchaser
and Sellers shall each pay (which in the case of Sellers, will be paid by the
Company as Seller Transaction Expense) their own expenses (including attorneys’
and accountants’ fees and expenses) in connection with the negotiation of this
Agreement, the performance of its obligations under this Agreement and the
consummation of the transactions contemplated by this Agreement (whether
consummated or not).
.3 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via telecopy (or other facsimile device) to the number set
out below if the sender on the same day sends a confirming copy of such notice
by a recognized overnight delivery service (charges prepaid), (c) the day
following the day (except if not a Business day then the next Business day) on
which the same has been delivered prepaid to a reputable national overnight air
courier service or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid. Notices, demands
and communications, in each case to the respective Parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:
Notices to Purchaser (and, after the Closing, the Company):
Astronics Corporation
130 Commerce Way
East Aurora, NY 14052
Telephone: (716) 805-1599
Facsimile: (716) 655-0309
Attn: Chief Financial Officer

 

- 45 -



--------------------------------------------------------------------------------



 



with a copy to
Hodgson Russ LLP
The Guaranty Building
140 Pearl Street, Suite 100
Buffalo, NY 14202-4040
Telephone: (716) 856-4000
Facsimile: (716) 849-0349
Attn: Robert J. Olivieri, Esq.
Notices to the Sellers or to the Seller Representative:
Richard N. Steegstra
3617 Gorin Place
Everett, WA 98208
with a copy to:
Barry J. Solem
13003 13th Avenue NW
Seattle, WA 98177
Notices to Company (prior to the Closing):
Richard N. Steegstra
3617 Gorin Place
Everett, WA 98208
with a copy to:
Karr Tuttle Campbell LLC
1201 Third Avenue, Ste. 2900
Seattle, WA 98101
Attn: Mike Liles, Jr., Esq.
.4 Assignment. This Agreement and all of the provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties to this Agreement and
their respective successors and permitted assigns, except that neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated by any Party to this Agreement without the prior
written consent of the other Parties to this Agreement; provided that, Purchaser
may assign this Agreement to any lender to Purchaser as security for obligations
to such lender in respect of the financing arrangements entered into in
connection with the transactions contemplated by this Agreement and any
refinancings, extensions, refundings or renewals of such financing arrangements;
provided, further, that no assignment to any such lender shall in any way affect
Purchaser’s obligations or liabilities under this Agreement.

 

- 46 -



--------------------------------------------------------------------------------



 



.5 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
.6 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Person. The disclosure
schedules attached to this Agreement have been arranged for purposes of
convenience in separately titled sections corresponding to sections of this
Agreement; provided however, disclosure in one section of the disclosure
schedules shall be deemed to be a disclosure in any other section of the
disclosure schedules to the extent to the applicability of the disclosure to
such other section is reasonably apparent. Capitalized terms used in the
disclosure schedules and not otherwise defined in such schedules have the
meanings given to them in this Agreement. In the event a subject matter is
addressed in more than one representation and warranty, the Purchaser shall be
entitled to rely only on the most specific representation and warranty
addressing such matter. The specification of any dollar amount or the inclusion
of any item in the representations and warranties contained in this Agreement or
the disclosure schedules or Exhibits attached to this Agreement is not intended
to imply that the amounts, or higher or lower amounts, or the items so included,
or other items, are or are not required to be disclosed (including, without
limitation, whether such amounts or items are required to be disclosed as
material or threatened) or are within or outside of the ordinary course of
business, and no Party shall use the fact of the setting of the amounts or the
fact of the inclusion of any item in this Agreement or the disclosure schedules
or Exhibits in any dispute or controversy between the Parties as to whether any
obligation, item or matter not described or included in this Agreement or in any
disclosure schedule or Exhibit is or is not required to be disclosed (including
whether the amount or items are required to be disclosed as material or
threatened) or is within or outside of the ordinary course of business for
purposes of this Agreement. The information contained in this Agreement and in
the disclosure schedules and Exhibits to this Agreement is disclosed solely for
purposes of this Agreement, and no information contained in this Agreement or in
the disclosure schedules shall be deemed to be an admission by any Party to this
Agreement to any third party of any matter whatsoever (including, without
limitation, any violation of law or breach of contract).
.7 Amendment and Waiver. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement or the disclosure schedules or
exhibits to this Agreement may be amended or waived only in a writing signed by
Purchaser, the Company and the Seller Representative. No waiver of any provision
under this Agreement or any breach or default under this Agreement shall extend
to or affect in any way any other provision or prior or subsequent breach or
default.
.8 Complete Agreement. This Agreement and the documents referred to in this
Agreement (including the Confidentiality Agreement) contain the complete
agreement between the Parties to this Agreement and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter of this Agreement in any
way.
.9 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of electronically mailed or telecopied signature pages), any
one of which need not contain the signatures of more than one Party, but all
such counterparts taken together shall constitute one and the same instrument,
and only one set of rights and obligations shall arise therefrom.

 

- 47 -



--------------------------------------------------------------------------------



 



.10 Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Washington without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Washington or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than the State of Washington.
.11 No Third Party Beneficiaries. No Person other than the Parties to this
Agreement shall have any rights, remedies, or benefits under any provision of
this Agreement, other than Sections .10.2 and .10.3 (to the extent provided in
such Sections), except for (i) the employees of the Company solely with respect
to Section 7.3, (ii) the Company Option Holders with respect to their right to
receive their Percentage Interests in the Aggregate Consideration, and (iii) the
Seller Representative with respect to the entire Agreement.
.12 Representation of the Seller and its Affiliates. The Parties agree that Karr
Tuttle Campbell, a Professional Service Corporation (“KTC”), has acted as
counsel for the Company and the Seller Representative, in his capacity as such,
and no other Person, in connection with this Agreement. The Parties agree that
the fact that KTC has represented the Company prior to Closing shall not prevent
KTC from representing the Seller Representative (or any of the Seller
Representative’s Affiliates) in connection with any matters involving this
Agreement, including any disputes between any of the Parties to this Agreement
that may arise after the Closing.
.13 Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness or a breach of such
initial representation or warranty; provided however, that nothing in this
Section 12.13 shall be deemed to in any manner impair or diminish the principle
in Section 12.6 that disclosure in one section of the disclosure schedules shall
be deemed to be a disclosure in any other section of the disclosure schedules to
the extent to the applicability of the disclosure to such other section is
reasonably apparent.
* * * * * *

 

- 48 -



--------------------------------------------------------------------------------



 



DATED as of November 30, 2011.

                  COMPANY:    
 
                BALLARD TECHNOLOGY, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Its:    
 
                PURCHASER:    
 
                ASTRONICS CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Its:    
 
                SELLERS:    
 
                          (signature)    
 
                          (Name of Seller)    

 

- 49 -